                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MAUI JIM, INC.,                              )
                                             )
               Plaintiff and                 )
               Counterclaim Defendant,       )
                                             )
               v.                            )      No. 1:16 CV 9788
                                             )      Hon. Marvin E. Aspen
SMARTBUY GURU ENTERPRISES,                   )
MOTION GLOBAL LTD.,                          )
SMARTBUYGLASSES SOCIETA                      )
A RESPONSABILITA LIMITATA,                   )
SMARTBUYGLASSES OPTICAL                      )
LIMITED,                                     )
                                             )
               Defendants and                )
               Counterclaimants.             )

REDACTED PUBLIC VERSION of MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

       This is a voluminous intellectual property lawsuit with over 500 docket entries to date.

Plaintiff Maui Jim, Inc. (“Maui Jim”) alleges that the defendants sell non-genuine Maui-Jim-

branded sunglasses while using its copyrighted photographs to falsely advertise that they are an

authorized retailer. The defendants (collectively “Defendants,” “SmartBuyGlasses,” “SBG,” or

“Counterclaimants”) counterclaim that Maui Jim’s statements about their legitimacy amounts

to defamation or, alternatively, warrant damages for unjust enrichment. Presently before us are

Maui Jim’s motions for summary judgment (Pl.’s Counterclaim MSJ (Dkt. No. 420); Pl.’s

Copyright MSJ (Dkt. No. 423); Pl.’s MSJ on Lanham Act and Related State Law Claims

(“Lanham MSJ”) (Dkt. No. 426)) and Defendants’ motion for summary judgment in their favor
on both Maui Jim’s claims and their counterclaims. (Defs.’ MSJ (Dkt. No. 412).). 1 Also before

us is Defendants’ motion for reconsideration of our ruling on their earlier motion to dismiss.

(Mot. for Reconsideration (Dkt. No. 378).) For the reasons stated below, Maui Jim’s motions for

summary judgment are granted in part and denied in part, Defendants’ motion for summary

judgment is granted in part and denied in part, and Defendants’ motion for reconsideration is

denied.

                                          BACKGROUND

          Unless otherwise stated, the facts described herein are undisputed and culled from the

parties’ multiple Local Rule 56.1 submissions.

          A.     Parties

          Maui Jim is a designer, manufacturer, and provider of premium prescription and non-

prescription sunglasses. (Defs.’ Resp. to Pl.’s Lanham SOF (Dkt. 459) ¶ 1.) Maui Jim’s

sunglasses are marketed, offered, and sold globally. (Id.) Defendants retail designer eyewear and

they sell products into the United States through websites like SmartBuyGlasses.com. (Pl.’s

Resp. to Defs.’ Amend. SOF (Dkt. No. 466) ¶¶ 1, 45.) These sales include eyewear displaying

Maui Jim’s marks. (Defs.’ Resp. to Pl.’s Lanham SOF ¶ 35.) Defendants sold approximately

          non-prescription and     prescription pairs of Maui-Jim-branded sunglasses into the

United States between 2009 and 2019. (Pl.’s Resp. to Defs.’ Amend. SOF (Dkt. No. 466) ¶ 6.)

These prescription sunglasses contained third-party prescription lenses glazed into a Maui-Jim-

branded frame. (Id.)




1
  Maui Jim does not move for summary judgment on its claims for trademark dilution and
tortious interference with its third-party contracts. (Pl.’s Mem. Lanham MSJ (Dkt. No. 427)
at 39.)
                                                  2
        B.      Intellectual Property

        Maui Jim offers over 125 different sunglasses styles under one or more of its marks.

(Id. ¶ 6.) Maui Jim’s sunglasses incorporate Maui Jim’s patented, color-infused lens technology

that wipe out glare and UV rays, and boosts color via lens treatments. (Id. ¶ 7.) Maui Jim’s

sunglasses all have earned the Skin Cancer Foundation’s Seal of Recommendation as an

effective UV filter for the eyes and surrounding skin. (Id. ¶ 14.) Since at least the early 1980s,

Maui Jim continuously used the following marks in selling sunglasses in U.S. commerce:




(Id. ¶ 2) (sic.) Maui Jim registered these as trademarks with the U.S. Patent & Trademark

Office. (Id. ¶ 5.)

        The U.S. Copyright Office issued Certificates of Registration for the ninety-three

professional photographs (“93 Photographs”) at issue in this case. (Defs.’ Resp. to Pl.’s

Copyright SOF (Dkt. No. 461) ¶¶ 7–9.) Maui Jim published its 93 Photographs either on its

website or in print between March 2015 and April 2016. (Id. ¶¶ 20–21.) Each registration was



                                                 3
issued within five years of Maui Jim’s first publication of the photograph. (Id. ¶ 8.) Twenty-two

of those photographs (“22 Photographs”) were taken between March 27 and October 22, 2015.

(Pl.’s Resp. to Defs.’ Amend. SOF (Dkt. No. 466) ¶ 108.) Those 22 Photographs were registered

on August 8, 2016. (Id.)

          Since 2009, Maui Jim invested nearly                in marketing its Maui Jim sunglasses,

including its marks, as a high-quality premium product. (Id. ¶ 10.) For example, Maui Jim

prominently uses these marks in TV commercials, print advertisements, brochures, social media,

and other digital advertising, marketing, and promotional campaigns. (Id. ¶ 11.) Maui Jim’s TV

commercials have aired on major networks like NBC, CBS, ABC, HGTV, Discovery Channel,

Food Network, and ESPN. (Id.) Maui Jim also promotes its sunglasses on its website,

www.mauijim.com, where it publicly displays photographs of the sunglasses. (Defs.’ Resp. to

Pl.’s Copyright SOF (Dkt. No. 461) ¶ 7.)

          Maui Jim’s website contains the following notice at the bottom of each page: “©

[applicable year] MAUI JIM, INC.” (Defs.’ Resp. to Pl.’s Copyright SOF (Dkt. No. 461) ¶¶ 9.)

Additionally, the “Intellectual Property Notice” section of Maui Jim’s Terms of Use webpage

states:

                 Unless otherwise noted, all materials, including text, illustrations,
                 photographs, designs, graphics, logos, button icons, images, audio
                 clips, software, written and other material (collectively, the
                 “Contents”) are copyrights . . . owned, controlled or licensed by
                 Maui Jim, Inc.

(Id. ¶ 10) (emphasis added.) But the parties dispute whether these notices are expressly

associated with any of the 93 Photographs. (Id.)

          Defendants had access to Maui Jim’s 93 Photographs. (Id. ¶ 21.) Although Defendants

did not independently take or create any of the relevant Maui Jim-branded sunglasses that it



                                                   4
displayed on its website, 2 they dispute whether their website displayed Maui Jim’s 93

Photographs. (Id. ¶¶ 14–16, 18–19, 28.) 3 The parties dispute whether Maui Jim’s purported

acquiescence granted Defendants a license to use Maui Jim’s 93 Photographs. (Id. ¶¶ 29–31.)

       C.      Retail

       Maui Jim and its wholly-owned distributors sell Maui Jim sunglasses through an

authorized retailer program. (Pl.’s Resp. to Defs.’ Amend. SOF (Dkt. No. 466) ¶ 17.) Each

authorized retailer enters into a written agreement with Maui Jim and/or Maui Jim USA, Inc. that

governs the business relationship, outlines Maui Jim’s terms and conditions, and references its

U.S. General Policies. (Id. ¶ 21.) Defendants do not dispute that Maui Jim purports to have a

policy governing its business relationships with authorized retailers. (Id.) That authorized retailer

program permits certain retail establishments to sell Maui Jim sunglasses to consumers. (Id.) The

parties dispute whether Maui Jim’s authorized U.S. retailers purchase Maui Jim sunglasses

exclusively from Maui Jim or whether they obtain Maui-Jim-branded sunglasses from additional

sources. (Id. ¶ 20.) It is undisputed that SmartBuyGlasses is not within Maui Jim’s authorized

retailer program. (Id. ¶ 31.) But Defendants do dispute whether they are authorized to sell Maui

Jim sunglasses as a matter of law.

       Maui Jim states that it requires all Maui Jim sunglasses be sold with authentic Maui Jim

lenses, frames, and parts, and not modified in any manner. (Id. ¶ 22.) Defendants dispute that


2
 For example, when Maui Jim asked Defendants’ 30(b)(6) witness whether Defendants took any
of the 93 Photographs of Maui Jim sunglasses they displayed on its website, he testified “Not
that I can recall.” (Id. ¶ 18) (internal citation omitted).)
3
 Maui Jim’s Exhibit 9 to its Memorandum in Support of its Copyright Summary Judgment
Motion is a chart allegedly showing excerpts from Defendants’ website that displays what
appears to be Maui Jim’s 93 Photographs. (Pl.’s Mem. Copyright MSJ Ex. 9 (Dkt. 425–1).)
This chart includes five columns: Style Name, Title of Work, Date of Registration and
Registration Number, Maui Jim Copyrighted Image, and Image Reproduced on
SmartBuyWebsite. (Id.)
                                                  5
averment, citing to the fact that nothing in Maui Jim’s European authorized retailer agreements

stated that its warranty would be voided if an authorized retailer sold Maui Jim sunglasses to

third parties or if third-party lenses were glazed into its frames. (Id.) Defendants also dispute this

fact by claiming that Maui Jim authorized retailers in the U.S. had glazed third-party lenses into

Maui Jim’s frames without consequence. (Id.)

       Maui Jim states that authorized retailers are required to direct all consumer repair

requests to Maui Jim’s trained repair technicians. (Id. ¶ 26.) Defendants dispute that fact because

of a small font general policy attached to Maui Jim’s CFO Paul Lippens’ declaration that states

“We recommend that you or your customer call us on our toll-free number . . . regarding any

repair questions.” (Id. ¶ 26 (citing Lippens Dec. (Dkt. No. 428-4) at 9) (emphasis added).)

       It is undisputed that Maui Jim provides warranty protection for its sunglasses. (Defs.’

Resp. to Pl.’s Lanham SOF (Dkt. 459) ¶ 27.) But the parties dispute whether Maui Jim’s

warranty only covers those Maui Jim sunglasses sold by Maui Jim and its authorized retailers.

(Id.) Maui Jim believes that Defendants’ warranty is different from its own. (Id. ¶ 63.)

Defendants disagree and contend that their own warranty provides identical coverage. (Id.) The

parties dispute whether Maui Jim’s warranty is an integral part of its customer service offering

that consumers have come to expect and enjoy from the Maui Jim brand. (Id. ¶ 30.) Defendants’

dispute is premised on the fact that



                                                                              According to Maui

Jim’s head of Customer Care, Lynn Campen, customers do use Maui Jim’s repair department, at

average, three to four non-Maui Jim prescription lenses per week between 2015 and 2018. (Pl.’s

Resp. to Defs.’ SOF (Dkt. 466) ¶ 70(f).)



                                                  6
       Defendants ship all their Maui-Jim-branded sunglasses sold to the United States from

Hong Kong, so international shipping regulations and procedures govern their shipments.

(Id. ¶ 48.) Defendants create commercial invoices for the products they ship. (Id. ¶ 49.) An

uncertain number of Defendants’ shipments of Maui-Jim-branded sunglasses contained a

packaging slip that identified          as the manufacturer. (Id. 51.)           does not

manufacture Maui-Jim-branded sunglasses, and Defendants know that. (Id. ¶ 47.) Defendants

blame the            identification mishap on faulty computer coding that operated from

      (Id. ¶ 51.) Defendants’ sales documents show that it shipped at least         pairs of Maui-

Jim-branded sunglasses into the U.S. during that time frame. (Id. ¶ 52.) Customer complaints

brought this error to Defendants’ attention. (Id. ¶¶ 54–56.) For one example:

               I received [the shipment] from eyeware manufacturer
               that was initiated by you SmartBuyGlasses.com for a replacement
               pair of Maui Jim Sunglasses . . . . On             website – there
               is no mention that they sell Maui Jim products or an authorized
               retailer for Maui Jim…I would like to know if these were
               manufactured by Maui Jim or are they a copy of Maui Jim product”

(Id. ¶ 53 (second ellipsis in original) (sic).) As for another inaccuracy in Defendants’ shipments,

Defendants admit that it included a Maui Jim’s 2009 Drop Ball Certification (a certification that

lenses comply with certain regulatory requirements) in a limited number of shipments to U.S.

consumers. (Id. ¶¶ 43–45.) These shipments were made without Maui Jim’s consent and they

were not certified under the 2009 Drop Ball Certification. (Id.)

       The parties dispute whether they received inquiries from consumers and potential

consumers complaining about Defendants’ delayed shipment speeds with respect to Maui-Jim-

branded sunglasses. (Id. ¶ 61.) Nevertheless, Defendants admit to at least twenty examples of

delayed shipments to its purchasers of Maui-Jim-branded sunglasses, thirteen of which were

delayed due to U.S. Food and Drug Administration (“FDA”) or customs issues. (Id.)


                                                 7
       D.       Defendants’ Advertising

       The parties dispute whether customers and potential customers were confused over

Defendants’ allegedly false and/or misleading statements. (Id. ¶ 65.) Defendants’ webpage touts

the supposed authenticity of eyewear that it sells from “some of the world’s leading eyewear

manufacturers.” (Id. ¶ 66.) It also touts their “relationships with some of the world’s leading

suppliers.” (Id. ¶ 67.) Defendants’ webpage once contained the following diagram:




(Id. ¶ 68 (citing Ex. 35).) This diagram suggests that Defendants’ supply chain is direct from the

manufacturer to the customer rather than the “traditional supply chain” that routes from the

manufacturer to an exporter to an importer to a wholesaler to a shop and then to a customer.

(Id.). That diagram also contained the following accompanying sentence: “By offering the

world’s largest range of authentic designer eyewear, sourced directly from the world’s leading

eywear [sic] suppliers, we are here to help you find what you love.” (Id.) Defendants dispute

that this diagram was factually misleading, stating that it “was accurate and consistent with

SmartBuyGlasses’ practice for the majority of its sales including manufacturers/brands – such as

          and         – from which it buys genuine products from the manufacturer of the brands

and ships it to its consumers.” (Id.)




                                                 8
        The following statement has appeared on Defendants’ website’s FAQ, and Maui Jim

disputes whether it is truthful:




(Id. ¶ 69 (citing Ex. 36).)

        Elsewhere on Defendants’ website is a statement that “SmartBuyGlasses is not affiliated

with nor an official re-seller for Maui Jim . . . .” (Id. ¶ 69.) Maui Jim commissioned a survey

coined the Sowers Survey to test whether Defendants’ website misleads consumers into

believing that Defendants are an authorized retailer of Maui Jim sunglasses. (Id. ¶ 70 (citing Ex.

20 (Dkt. No. 428–20 at 6)).) Accounting for “noise,” 40.1% of respondents to the Sowers

Survey took away the false impression that SmartBuyGlasses is an authorized retailer of Maui

Jim sunglasses. (Id.) 4

        The following disclaimer appears in small type on the bottom of SmartBuyGlasses.com:




4
  Defendants filed a motion to exclude the Sowers Survey. (Dkt No. 417.) We previously denied
that motion. (Dkt. No. 494.) We incorporate the analysis and reasoning contained within our
Memorandum Opinion and Order denying the Sowers Survey within this summary judgment
Memorandum Opinion and Order. (Id.)
                                                 9
(Id. ¶ 48.) That disclaimer states that SmartBuyGlasses is not owned by or affiliated with the

brands it sells unless stated otherwise. (Id.) The parties dispute the impact of this sentence.

       Once a customer selects a Maui-Jim-branded frame on Defendants’ website, the customer

is confronted with the following website display:




(Id. ¶ 51.) The last sentence of the above states in relevant part that “SmartBuyGlasses is not

affiliated with nor an official re-seller for Maui Jim and therefore we provide our own

comprehensive 24 month warranty, as Maui Jim do not support their own 24 month warranty

with us.” (Id.) But Defendants’ Kalinko testified that he drafted that language after the litigation

commenced. (Id. (citing Kalinko Dep. 500:13–504:2).) So, we cannot discern from the record

how long this disclaimer was posted.

       The parties also dispute whether statements on Defendants’ website adequately informed

consumers that they were purchasing third-party prescription lenses rather than Maui Jim lenses.

(Id. 54–56.) As two examples:




(Id. ¶ 54), and




                                                 10
(Id. ¶ 55.) Suggesting that their customers would have viewed these disclaimers, Defendants

note that their customers take their time when purchasing sunglasses on their website. (Id. ¶ 62.)

For example, Defendants contend that their customers visit its website on average            over

a period of more than   days before making a purchase. (Id. ¶ 64.)

       Defendants also claim that they additionally sent customers who bought prescription

Maui-Jim-branded sunglasses a separate envelope along with a lens card explaining that the

lenses they received were third-party manufactured. (Id. ¶¶ 59, 65–69.)

       Defendants’ website contained the following world map portrayal suggests that

Defendants had an “operation centre” in New York:




                                                11
(Defs.’ Resp. to Pl.’s Lanham SOF (Dkt. No. 459) ¶ 40). Although Defendants do not dispute

that they do not have any physical location or physical office in New York, they contend that

they do have an “operational dropship location in New York.” (Id. ¶¶ 40–41.)

       E.      First Sales of Defendants’ Maui-Jim-Branded Sunglasses

       Maui Jim claims that it never sold a single pair of Maui Jim sunglasses to Defendants.

(Id. ¶ 32.) Defendants dispute that, reasoning that Maui Jim sold its sunglasses to a company

called “           with the full knowledge that these sunglasses would then be sold by

SmartBuyGlasses online.” (Id. ¶ 32.) We find that Defendants’ response implicitly admits by

omission that Maui Jim never directly sold a pair of its sunglasses to Defendants. (See id.)

       Defendants additionally contend that they source their products through a network of

suppliers, manufacturers, distributors, and authorized retailers. (Pl.’s Resp. to Defs.’ Amend.

SOF (Dkt. No. 466) ¶ 1(d).) But Maui Jim disputes that fact. (Id.) Although Defendants contend

that they obtained their Maui-Jim-branded sunglasses from             or more companies (id. ¶ 37



                                                12
(citing Ex. 49 (Dkt. Nos. 415–65)) Maui Jim claims that it never sold a single pair of its

sunglasses to about half of those companies. (Id. ¶ 38.) 5 More, Maui Jim claims that it only sold

a total of        sunglasses to ten of the companies that Defendants claim gave them Maui-Jim-

branded sunglasses, while Defendants claim that they received            pairs from those ten

companies. (Id.)

        A highlighted example is               the company that Defendants claim supplied them

with most of their Maui-Jim-branded sunglasses. (Id.¶¶ 30–32.) Defendants claim that

provided Defendants with           pairs of Maui Jim sunglasses (id. ¶ 32(d)) while Maui Jim

states it sold far less to     (Pl.’s Mem. Lanham MSJ (Dkt. 427) at 12.) Defendants’ suppliers

have submitted letters affirming the authenticity of the Maui-Jim-branded products they suppled

to Defendants after this lawsuit was filed. (Pl.’s Resp. to Defs.’ SOF (Dkt. No. 466) ¶ 18.)

Related, SmartBuyGlasses CEO Doron Kalinko testified “No” to the question of whether he

understood “that all of the Maui Jim-branded sunglasses that               was selling to SmartBuy

came directly to             from Maui Jim.” (Defs.’ Resp. to Pl.’s Lanham SOF (Dkt. No. 459)

at 16.) Thus, there is a material factual dispute over where the difference (potentially

pairs of sunglasses) came from.

        Maui Jim conducted test purchases from Defendants to test the authenticity of

Defendants’ Maui-Jim-branded sunglasses between 2011 and 2016. (Pl.’s Resp. to Defs.’

Amend. SOF (Dkt. No. 466) ¶¶ 13, 81.) Maui Jim Europe’s Hans-Juergen Penzek testified that

they also conducted test purchases from Defendants’ European websites. (Pl.’s Resp. to Defs.’

SOF (Dkt. 466) ¶ 13(a) (citing Penzek Dep. (Dkt. 466–7).) Maui Jim’s digital marketing



5
  Defendant’s explanation for this factual dispute is, in part, that Maui Jim miscounted
companies, like                                            , that have slightly different names on
the list than they do within Maui Jim’s system.
                                                 13
manager Dave Siragusa testified that “beyond a visual inspection, I can’t tell if those were or

were not manufactured by Maui Jim.” (Siragusa Dep. (Dkt. No. 466–3, 51:5–23).) Similarly,

Maui Jim’s Vice President of Purchasing Christopher McClain testified that he couldn’t

determine one way or the other when he was asked whether he could “say that any plano

sunglasses that Maui Jim purchased from SmartBuyGlasses were not manufactured by Maui

Jim.” (McClain Dep. (Dkt. No. 415–24, 19:23–20:6).) Related, Maui Jim Vice President Jay

Black testified that he was not aware of any evidence that Defendants were selling stolen

merchandise, and that Maui Jim did not know whether Defendants ever sold damaged or stolen

merchandise. (Pl.’s Resp. to Defs.’ SOF (Dkt. No. 466) ¶ 12(b) (citing Black Dep. (Dkt. No.

466–2).) On this point, Maui Jim had a Rule 30(b)(6) witness testify that Maui Jim did receive at

least one pair of damaged Maui-Jim-branded sunglasses from Defendants. (Pl.’s Resp. to Defs.’

SOF (Dkt. No. 466) ¶ 12(b) (citing Siragusa Dep. (Dkt. 466–3).) But that deponent testified

further that he does not know for certain whether Defendants’ Maui-Jim-branded sunglasses are

stolen because he could not determine from where Defendants sources their products. (Id.)

       On at least two occasions, a Maui Jim customer service representative told a customer

that Defendants’ omission from Maui Jim’s authorized retailers list does not automatically mean

that Defendants’ Maui-Jim-branded sunglasses are inauthentic. (Pl.’s Resp. to Defs.’ SOF (Dkt.

No. 466) ¶ 14.)

       Thus, the parties dispute whether the Maui-Jim-branded sunglasses sold by Defendants

were 100% genuine and authentic. And therefore, Maui Jim submits that none of the Maui-Jim-

branded sunglasses sold by Defendants were once subject to an authorized first sale by Maui Jim.




                                                14
       F.      Maui Jim’s Statements About SmartBuyGlasses

       Defendants claim that Dave Siragusa, Maui Jim’s Digital Marketing Manager, instructed

Maui Jim’s customer service to inform customers that SmartBuyGlasses sold “stolen, used,

damaged, gray market or counterfeit products through their site.” (Pl.’s Resp. to Defs.’ Amend.

SOF (Dkt. No. 466) ¶ 97 (citing Ex. 112 of Defs.’ Amend. SOF).) Maui Jim admits that

Siragusa stated that any site not on Maui Jim’s authorized retailer list may be selling used,

counterfeit, broken or stolen products. (Id. ¶ 98.) He also told Maui Jim customer service

representatives to respond to customer inquiries about unauthorized retailers “that these sites are

not listed and therefore are selling diverted, used, damaged or counterfeit goods and they void

our 2 year warranty by purchasing on these sites.” (Id. (citing Ex. 112 of Defs.’ Amend. SOF).)

       G.      Maui Jim’s Third-Party Contracts

       On September 24, 2008, Maui Jim’s employee, Michelle Munson, emailed

VisionDirect.com.au, one of Defendants’ websites, alleging that that website was tortuously

interfering with Maui Jim’s contracts by procuring Maui-Jim-branded sunglasses from Maui

Jim’s authorized accounts. (Id. ¶ 23.) In that email, Munson demanded they cease doing so. (Id.

¶ 23.) In response, Defendants’ Co-Founder David Menning emailed Munson and stated that

Defendants would remove the Maui Jim line from their website and requested follow up

conversations to better understand the procedure behind becoming authorized distributor. (Id.)

       Defendants claim that neither Maui Jim nor any of Maui Jim’s authorized retailers ever

informed Defendants of their contractual terms. (Id. ¶ 100.) Maui Jim dispute that fact,

contending that on March 8, 2008, Maui Jim wrote to Defendants and stated in part:

               By purchasing Maui Jim sunglasses from any authorized Maui Jim
               account, you are inducing that retailer to breach its contract with
               Maui Jim, which will subject you to civil liability for interference
               with a contractual relationship.

                                                 15
                ...
               Please cease and desist from attempting to procure Maui Jim
               products from any Maui Jim authorized accounts in the future. Such
               interference would likely result in those accounts being terminated
               and you will be liable for any damage suffered by Maui Jim as a
               consequence of such termination and diversion of our product.
               ...
               Now that you are aware of Maui Jim’s policy regarding its
               authorized retail accounts, you are on notice that future violations
               will constitute intentional interference with contractual relations.

(Id. (internal citation omitted).) Maui Jim echoed this message to Defendants on January 20,

2009. (Id.) Nevertheless, the parties disagree as to whether Defendants had knowledge of Maui

Jim’s contracts with third-party authorized retailers. (See, e.g., id. ¶¶ 99–104.) Maui Jim

contends that it has produced two of its contracts with its authorized retailers and that those

contracts include the relevant anti-diversion clause. (Id. ¶ 102 (citing Dkt. No. 465).) Regarding

alleged damages stemming from the claimed tortious interference with Maui Jim’s third-party

contracts, the parties dispute whether unpaid amounts owed to Maui Jim were incurred because

of Defendants’ conduct. (Id. ¶ 103.)

                                       LEGAL STANDARD

       Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A genuine issue for trial exists when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248, 106 S. Ct. 2505, 2510 (1986). Under Rule 56, the movant bears the initial burden of

“informing the district court of the basis for its motion, and identifying those portions of the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, which it believes demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553 (1986) (internal quotations

                                                 16
omitted). “[T]he mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48, 106 S. Ct. at 2510. In

responding to a summary judgment motion, the nonmoving party may not simply rest upon the

allegations contained in the pleadings but must present specific facts to show that a genuine issue

of material fact exists. Fed. R. Civ. P. 56(e)(2); see also Hemsworth v. Quotesmith.com, Inc., 476

F.3d 487, 489–90 (7th Cir. 2007).

       “On cross–motions for summary judgment, the Court assesses whether each movant has

satisfied the requirements of Rule 56.” Portalatin v. Blatt, Hasenmiller, Leibsker & Moore, LLC,

125 F. Supp. 3d 810, 813 (N.D. Ill. 2015) (internal citations omitted); see also Laskin v. Siegel,

728 F.3d 731, 734 (7th Cir. 2013). As with any summary judgment motion, we consider cross–

motions for summary judgment “construing all facts, and drawing all reasonable inferences from

those facts, in favor of the non–moving party.” Laskin, 728 F.3d at 734 (internal citation

omitted); see also Anderson, 477 U.S. at 255, 106 S. Ct. at 2513. “[I]nferences that are supported

by only speculation or conjecture will not defeat a summary judgment motion.” Dorsey v.

Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007) (citation and quotation marks omitted).

                                           ANALYSIS

I.     Motion for Summary Judgment on Lanham Act and Related State Law Claims

       A.      Trademark Infringement and Counterfeiting

       We first 6 address Maui Jim’s motion for summary judgment in its favor on its trademark

infringement claim along with Defendants’ related cross-motion. (Pl.’s Lanham MSJ (Dkt. No.



6
 We reject Defendants’ laches defense for various reasons. For laches to apply, the defendant
must show: (1) the plaintiff had knowledge of the defendant's use of an allegedly infringing
mark; (2) the plaintiff inexcusably delayed taking action with respect to the defendant's use;
                                                17
     426); Defs.’ MSJ).) Maui Jim’s basis for trademark infringement is brought under both Section

32 of the Lanham Act, 15 U.S.C. § 1114(1), and Section 43(a)(1) of the Lanham Act, 15 U.S.C.

§ 1125(a)(1). Plaintiff must establish essentially two elements to prevail on its Lanham Act trademark

claims: (1) that it has a protectable trademark and (2) that Defendants' use of the trademark is likely to cause

confusion among consumers. 15 U.S.C. § 1114(1) and 1125(a)(1);

see also Entm't One UK Ltd. v. 2012Shiliang, 384 F. Supp. 3d 941, 948 (N.D. Ill. 2019) (citing Packman v.

Chicago Tribune Co., 267 F.3d 628, 638 n.8 (7th Cir. 2001)).




     and (3) the defendant would be prejudiced by allowing the plaintiff to assert its rights. See
     Chattanoga Mfg., Inc. v. Nike, Inc., 301 F.3d 789, 792–93 (7th Cir. 2002). Defendants’ laches
     defense is based on the premise that Maui Jim knew at least eight years before filing this lawsuit
     that Defendants were selling Maui-Jim-branded sunglasses absent an authorized retailer
     agreement. We hold that Defendants have not shown that Maui Jim inexcusably delayed taking
     action, nor that they would be prejudiced by allowing this lawsuit to go forward, nor that Maui
     Jim acquiesced to their conduct for the following reasons. For one, Maui Jim sent a cease and
     desist letter concerning the core of this case’s issue, and Defendants’ Co-Founder David
     Menning’s response to that letter indicated a mutual understanding that his company would stop
     their conduct. (Pl.’s Resp. to Defs.’ Amend. SOF (Dkt. No. 466) ¶ 23; Defs.’ SOF Ex. 43 (Dkt.
     No. 415–59) at 2–3.) Maui Jim echoed its cease and desist letter again in 2009. (See, e.g., Pl.’s
     Resp. to Defs.’ Amend. SOF (Dkt. No. 466) ¶ 76, 100 (citing Ex. 112 of Defs.’ Amend. SOF).)
     More, Maui Jim’s CFO, Paul Lippens, testified that Maui Jim waited to sue Defendants until
     their conduct had a significant impact on plaintiff’s goodwill and business reputation. (Pl.’s
     Resp. to Defs.’ Amend. SOF (Dkt. No. 466) ¶ 77 (testifying to a culmination of Maui Jim’s
     awareness along with an increased number of related incidences and customer complaints).) See
     Am. Eagle Outfitters, Inc. v. Am. Eagle Furniture, Inc., No. 11-cv-02242, 2013 WL 6839815, at
     *11 (N.D. Ill. Dec. 27, 2013) (“a trademark owner is not forced by the rule of laches to sue until
     the likelihood of confusion caused by the accused use presents a significant danger to the
     mark.”). Indeed, the record shows that Maui Jim’s lawsuit was filed soon after Defendants’ sales
     and marketing of Maui-Jim-branded sunglasses rapidly increased. (See Pl.’s Resp. to Defs.’
     Amend. SOF (Dkt. No. 466) ¶¶ 77–79 (illustrating Defendants’ increase in sales and marketing
     of Maui-Jim-branded sunglasses leading up to this lawsuit’s filing).) Nor have Defendants been
     demonstrably prejudiced by any delay since their alleged infringing conduct continues post-filing
     of this lawsuit, suggesting that they would have continued their conduct were the lawsuit filed
     sooner. Last, to the extent that Defendants contend that Maui Jim acquiesced to their conduct
     through acts committed by certain Maui Jim Italy employees, the record is bereft of any facts
     suggesting that they had Maui Jim’s graces to do so, and any suggestion of acquiescence is
     directly refuted by Maui Jim’s cease and desist letters. (Id. ¶¶ 80– 81.)
                                                      18
                1.      Protectable Trademarks

         First, Maui Jim owns protectable trademarks. Maui Jim’s marks are registered with the

U.S. Patent and Trademark Office on the Principal Register. (Pl.’s Resp. to Defs.’ Amend. SOF

(Dkt. No. 466) ¶¶ 2–5.) Such registry constitutes prima facie evidence of the validity of a

plaintiff’s registered trademarks and of a plaintiff’s exclusive right to use the trademarks. 15

U.S.C. § 1057(b); see also Entm’t One, 384 F. Supp. 3d at 948; Monster Energy Co. v. Zheng

Peng, No. 17-cv-414, 2017 WL 4772769, at *4 (ND. Ill. 2017). Accordingly, we find that there

is no genuine issue of material fact that Maui Jim’s trademarks are protectable.

                2.      First Sale Doctrine

         Before addressing likelihood of confusion, we address the first sale doctrine because

Defendants contend it saves them from Maui Jim’s trademark infringement case altogether. The

first sale doctrine is a defense to infringement subject to certain well-defined exceptions. Hart v.

Amazon.com, Inc., 191 F. Supp. 3d 809, 818 (N.D. Ill. 2016), aff'd, 845 F.3d 802 (7th Cir. 2017).

Under this doctrine, “when a retailer—such as Amazon—'merely resells a genuine, unaltered

good under the trademark of the producer, the use of the producer’s trademark by the reseller

will not deceive or confuse the public as to the nature, qualities, and origin of the good.’” Id.

Rather, “the consumer gets exactly what the consumer bargains for, the genuine product of the

particular producer.” Id. (quoting Sebastian Int'l, Inc. v. Longs Drug Stores Corp., 53 F.3d 1073,

1074 (9th Cir. 1995)). Thus, resale by the first purchaser of the original article under the

producer’s trademark is generally neither infringement nor unfair competition. See id.; see also

Enesco Corp. v. K’s Merch. Mart, No. 99-CV-1070, 2000 WL 1800640, at *12 (N.D. Ill. Aug.

29, 2000); Brode v. Tax Mgmt., Inc., No. 88 C 10698, 1990 WL 25691, at *4 (N.D. Ill. Feb. 1,

1990).



                                                 19
       Defendants believe Maui Jim exhausted its right to control distribution of its sunglasses

when it sold them to other retailers. Maui Jim posits three reasons why it believes this defense

fails. First, Maui Jim contends that Defendants cannot show that       of Maui-Jim-branded

sunglasses Defendants sold were subjected to an authorized first sale. (Pl.’s Supp. Mem. (Dkt.

No. 496) at 8.) Second, Maui Jim contends that Defendants’ Maui-Jim-branded sunglasses are

materially different from the ones that Maui Jim sells. Third, Maui Jim argues that Defendants

go beyond the boundaries of the first sale doctrine because they mislead customers into believing

that they are associated with Maui Jim. (Pl.’s Mem. Lanham MSJ (Dkt. 427) at 26.)

                      a.      First Sale Doctrine: Authorized First Sales

       Maui Jim contends that Defendants’ first sale doctrine defense fails because they cannot

show an authorized first sale of the Maui-Jim-branded sunglasses they sold. Trademarked goods

are not considered genuine goods until the trademark owner first authorizes the sale of those

goods. See, e.g., Delta Air Lines, Inc. v. TDM Investments, LLC, No. 18-cv-968, 2018 WL

3819108, at *2 (N.D. Ill. August 10, 2018) (citing Hart, 191 F. Supp. 3d at 817–18 (N.D. Ill.

2016); RFA Brands, LLC v. Beauvais, No. 13-14615, 2014 WL 7780975, at *7 (E.D. Mich. Dec.

23, 2014), report and recommendation adopted, No. 13-14615, 2015 WL 519166 (E.D. Mich.

Feb. 9, 2015); Ryan v. Volpone Stamp. Co., 107 F. Supp. 2d 369 (S.D.N.Y. 2000)); Liz

Claiborne, Inc. v. Mademoiselle Knitwear, Inc., 979 F. Supp. 224, 230 (S.D.N.Y. 1997) (“The

question of whether a good is genuine, however, presupposes the initial sale was authorized.”);

Restatement (Third) of Unfair Competition § 24 (1995) (“Trademarked goods produced by a

manufacturer under a contract with the trademark owner should not be considered genuine goods

until sale of the goods under the mark has been authorized by the trademark owner.”)




                                                20
         We begin our analysis by addressing the applicable burden. The parties disagree over

who shares the burden of proving whether an authorized first sale occurred. Maui Jim says that

the Defendant bears the burden arguing that it is an affirmative defense 7; Defendants say that

Maui Jim bears the burden as part of its infringement case in chief. The parties cite neither

binding case law nor a case within this district on this point. Nor were we able to find one. 8 The

Ninth Circuit persuasively addressed the burden of proof applicable to the first sale defense in a

2015 copyright infringement opinion. See Adobe Sys. Inc. v. Christenson, 809 F.3d 1071, 1079

(9th Cir. 2015). Adobe held that the party asserting the first sale defense bears the initial burden

of satisfying its requirements. Id. This means that the party asserting the first sale defense had

the burden to “show ownership through lawful acquisition.” Id. 9 We think that Adobe’s

reasoning makes sense because it accords with the general notion that fairness dictates that a



7
 Defendants asserted the first sale doctrine as an affirmative defense in their Answer. (Answer
(Dkt. No. 259) at 31–32.) Curiously, Defendants’ legal position flipped to the opposite in their
supplemental briefing on this issue. (Defs.’ Supp. Mem. (Dkt. No. 499) at 2–3.)
8
  The Supreme Court last scrutinized the first sale doctrine in 2013 without discussing burdens.
See Kirtsaeng v. John Wiley & Sons, Inc., 568 U.S. 519, 528, 133 S. Ct. 1351, 1357 (2013). In
Kirtsaeng, the Supreme Court held that the first sale doctrine applies to copies of works made
and sold abroad. Id. Central to that decision was the fact that the first sale doctrine has its roots
in common law principles that made no geographical distinction. Id.
9
    Adobe further explained:

                 What does this mean in practical terms? In the context of a summary
                 judgment motion in a software case, it simply means that the party
                 asserting a first sale defense must come forward with evidence
                 sufficient for a jury to find lawful acquisition of title, through
                 purchase or otherwise, to genuine copies of the copyrighted
                 software. To the extent that the copyright holder claims that the
                 alleged infringer could not acquire title or ownership because the
                 software was never sold, only licensed, the burden shifts back to the
                 copyright holder to establish such a license or the absence of a sale.

Id.
                                                  21
litigant ought not have the burden of proof on facts particularly within the knowledge of the

opposing party. See United States v. N.Y., New Haven & Hartford R.R. Co., 355 U.S. 253, 256

n. 5, 78 S. Ct. 212, 214 n. 5 (1957) (“The ordinary rule, based on considerations of fairness, does

not place the burden upon a litigant of establishing facts peculiarly within the knowledge of his

adversary.”); see also 2 McCormick on Evid. § 337 (7th ed.) (2013) (“A doctrine often repeated

by the courts is that where the facts with regard to an issue lie peculiarly in the knowledge of a

party, that party has the burden of proving the issue.”). Here, Defendants are best suited to know

who gave them the Maui-Jim-branded sunglasses they sell on their website. We think it would

be absurd to think that fairness would otherwise dictate that an IP holder should be required to

prove from where a potential infringer obtained their property to overcome the first sale doctrine.

That type of information is not within a trademark holder’s knowledge. Pragmatically, holding

otherwise would require trademark holders to employ mechanisms outside of the Lanham Act’s

purview to track their trademarked products’ sales throughout the stream of commerce when a

reseller could have just revealed their source. Thus, fairness leads us to follow Adobe’s holding

and so we place the burden on Defendants – the parties asserting the first sale affirmative defense

– to show how they obtained ownership of the Maui-Jim-branded sunglasses that they sold.

       With an understanding of the applicable burden, we briefly review other first sale

doctrine cases. In RFA Brands, for example, the defendant claimed that he obtained certain

goods through a one-time purchase of auctioned storage units and believed the first sale defense

applied to protect his later sales on Amazon.com. RFA Brands, 2014 WL 7780975 at *8. RFA

Brands held that even if the defendant did find the plaintiffs' products in the storage units that he

bought, the defendant at best could only speculate as to the origin of such products. Id. So, RFA

Brands held that the “defendant ha[d] not established that the first sales of the products at issue



                                                 22
were ‘authorized’” and held that the plaintiffs were entitled to summary judgment on their

trademark infringement claim. Id. Indeed, RFA Brands held that those goods were no longer

genuine goods since there was no proof of an authorized first sale by the trademark owner. Id.

RFA Brands went on to grant summary judgment for the plaintiff-IP holders. Id.

       RFA Brands followed the analytical process set out by other courts. For example, in

Ford Motor Co. v. Heritage Mgmt. Grp., Inc., 911 F. Supp. 2d 616, 620 (E.D. Tenn. 2012), the

defendants purchased certain goods through eBay and were “unsure where the parts came from

or where they were produced before they arrived in their possession.” Id. That court went on to

hold that since those defendants could only speculate that the goods were produced by Ford and

purchased within Ford's supply chain that there was a “risk of injury to the reputation of [Ford's]

mark.” Id. at 626–27 (internal citation omitted.); see also Green v. Electric Vacuum Cleaner Co.,

132 F.2d 312, 314 (6th Cir. 1942) (holding that an alleged infringer does not enjoy the first sale

doctrine’s protection by merely asserting “that the articles are legitimate and, without disclosing

their source, were purchased from those who bought from the plaintiff.”).

       Here, Maui Jim argues that Defendants offer less than RFA Brands’ insufficient

speculation because they “deliberately stayed ignorant of the source of the MAUI JIM-branded

sunglasses that it purchase[d] from third parties, half of whom have never been Maui Jim

authorized retailers.” ((Pl.’s Mem. Lanham MSJ (Dkt. 427) at 27.) Related, Maui Jim argues

that Defendants are unable to prove that                    of pairs of Maui-Jim-branded

sunglasses they sold stem from an initial authorized sale. This argument is based on the

following purchasing scheme laid out by Maui Jim:

               Maui Jim has never sold a single pair of MAUI JIM sunglasses to
               [Defendants]. Because [Defendants] cannot get MAUI JIM
               sunglasses from Maui Jim, [Defendants] ha[ve] chartered a secretive
               path around Maui Jim. [Defendants] contend[ ] that it gets the

                                                23
                sunglasses through      distributors and affiliates that purchase
                directly from Maui Jim. Maui Jim, however, has never sold a single
                pair of MAUI JIM sunglasses to      of the companies. Therefore,
                the MAUI JIM-branded sunglasses that those companies sold to
                [Defendants] could not have come to those companies “directly
                from Maui Jim.”

                The remaining companies were once authorized retailers of Maui
                Jim, but Maui Jim sold only          pairs of MAUI JIM sunglasses to
                those companies. Those companies necessarily obtained the other
                         pairs from one or more sources other than Maui Jim. And
                [Defendants] admit[ ] that [they] neither know[ ] the sources nor
                care[ ] to know, for fear of being invested with uncomfortable facts.”

(Pl.’s Mem. Lanham MSJ (Dkt. 427) at 25.) 10

       Defendants have not shown authorized first sales for each of its Maui-Jim-branded

sunglasses beyond blanketed self-serving testimony and testimony from third-parties. (See, e.g.,

Defs.’ Supp. Mem. (Dkt. No. 499) at 5–6 (collecting citations to the record).) Such blanket

testimony does not convince us that no question of material fact exists such that we may rule for

Defendants at the summary judgment stage. See Green, 132 F.2d at 314 (holding that an alleged

infringer does not enjoy the first sale doctrine’s protection by merely asserting “that the articles

are legitimate and, without disclosing their source, were purchased from those who bought from

the plaintiff.”). The non-blanketed evidence fairs no better. For example, Defendants claim that

a vast majority of their sunglasses (more than          sunglasses) were sold by Maui Jim to a

company called                (Dkt. Nos. 462 at 3, 458 at 7–8, 466 32(d).) And Defendants further

claim that Maui Jim’s own sales representatives knew that           would turn around and sell

those sunglasses to Defendants to be resold. (Defs.’ Resp. to Pl.’s SOF Pl.’s MSJ (Dkt. No. 459

¶ 32.) In fact, there is a dispute between Maui Jim’s records show that it sold          pairs of

sunglasses to        and Defendants’ contention that they obtained more than             pairs from


10
  Defendants state that it is actually total suppliers rather than       and that the    tally was
the result of an administrative error. (Dkt. No. 458 at 7.)
                                                 24
        (See, e.g., Pl.’s Mem. Lanham MSJ (Dkt. 427) at 12.) Defendants’ chief support for this

factual claim relies on the declaration submitted by          managing director,

             testimony effectively states that Maui Jim sold some sunglasses to

knowing that it would then sell those sunglasses to SmartBuyGlasses. We are unable to know

whether a jury would view                testimony to mean that the unaccounted-for sunglasses

were routed to Defendants after an authorized first sale. (See, e.g., Defs.’ Opp. Mem. (Dkt. No.

458 at 7).) Moreover, besides          there remains            of other sunglasses procured from

other sources that lack specific sourcing information. (See id.; see also (Pl.’s Resp. to Defs.’

Amend. SOF (Dkt. No. 466) ¶ 38)). Therefore, we hold that Defendants have failed to overcome

their burden with respect to the first sale doctrine at this juncture. Nevertheless, we decline to

grant summary judgment on this defense in Maui Jim’s favor because Defendants have provided

enough source evidence to create a question of material fact as to whether they meet their burden

under the first sale doctrine such that judgment as a matter of law would be inappropriate.

        For these reasons, we find a genuine issue of material fact exists such that judgment as a

matter of law on the first sale doctrine issue would be inappropriate at the summary judgment

stage. 11

                       b.      First Sale Doctrine: Material Differences

        The first sale doctrine does not apply to products that have been materially altered from

their original form. See, e.g., Delta Air Lines, Inc., 2018 WL 3819108 at *2 (citing SoftMan

Prods. Co., LLC v. Adobe Sys., Inc., 171 F. Supp. 2d 1075, 1093 (C.D. Cal. 2001)); Rockwell




11
  Our conclusion would be the same had the burden been Maui Jim’s to bear. Had the burden
been Maui Jim’s, we would have held that they did enough to convince us that a question of
material fact existed as to whether an authorized first sale occurred such that judgment as a
matter of law would be rendered inappropriate.
                                                 25
Automation, Inc. v. Radwell Int'l, Inc., No. CV 15-05246 (RBK/JS), 2019 WL 7288946, at *3

(D.N.J. Dec. 30, 2019) (“The ‘material differences’ doctrine, which is judge-made law, has been

an exception to the doctrine that the first sale of a good covered by IP exhausts the IP owner

rights in the good.”) It is incumbent upon the reseller to show that the differences are not of the

kind that consumers would likely consider in purchasing the product. Hyundai Const. Equip.

U.S.A., Inc. v. Chris Johnson Equip., Inc., No. 06-cv-3236, 2008 WL 4210785 (N.D. Ill.

Sept. 10, 2008). An alteration is material if it changes something about a product that is relevant

to consumers' decision to purchase the product. Id. (collecting cases).

       Maui Jim believes that its branded sunglasses are materially different from those sold by

Defendants in several ways. First, Maui Jim contends that Defendants’ Maui-Jim-branded

sunglasses customers experience inordinate delays. Second, Maui Jim argues that Defendants’

sales do not qualify for Maui Jim’s warranty program. Third, Maui Jim reasons that “someone

who bought MAUI JIM-branded sunglasses from [Defendants] may have received MAUI JIM-

branded sunglasses that differed from genuine MAUI JIM sunglasses” because Defendants “sold

MAUI JIM-branded sunglasses after removing the original lenses and mounting in the frames

prescription lenses that did not come from Maui Jim” but rather were “manufactured using a

process over which Maui Jim had no control.” (Pl.’s Lanham MSJ at 32; see also SOF ¶ 34.).

We discuss these three categories of potentially material differences in turn.

                               i.      Material Difference: Shipping Delays

       Maui Jim first contends that the first sale doctrine does not save Defendants due to a

material difference in shipping speeds and delivery reliability. (Pl.’s Mem. Lanham MSJ (Dkt.

No. 427) at 28.) Maui Jim does not cite any case law where a court held that inordinate shipping

delays were a material difference. But Maui Jim does direct us to Bel Canto Design, Ltd. v. MSS



                                                 26
HiFi, Inc., 837 F. Supp. 2d 208, 224 (E.D.N.Y. 2011) and Beltronics USA, Inc. v. Midwest

Inventory Distrib. LLC, 522 F. Supp. 2d 1318, 1327 (D. Kan. 2007), aff’d 562 F.3d 1067, 1071

(10th Cir. 2009). Beltronics and Belcanto stand for the proposition that “a physically identical

product is nevertheless ‘materially different’ from the genuine article if ‘the bundle of services’

that attach to that genuine article is not available to the consumer.” Bel Canto, 837 F. Supp. 2d

at 224 (citing Beltronics, 562 F. Supp. at 1071).

       In Beltronics, the defendant manufactured automobile radar detectors and sold them

through authorized dealers who agreed to minimum price restrictions. Beltronics, 522 F. Supp.

2d at 1327, aff’d 562 F.3d at 1071. However, as alleged in this case, the authorized dealers

violated their dealership agreements by reselling to an unauthorized retailer, the defendant. That

defendant in turn sold Beltronics’ products on eBay as “new” Beltronics products. The

Beltronics defendant altered the product merely be masking the serial number on the products to

make unknown the identity of the authorized dealer that supplied them with the radar detector.

But Beltronics’ policy was that consumers could only receive certain services like software

upgrades, rebates, product use information, service assistance, warranties, and recall information

if their radar detector had an original serial number. The Tenth Circuit found the altering of

serial numbers voided the product's warranty under Beltronics' policy and so the radar detectors

the defendant sold were materially different from genuine Beltronics radar detectors. Id. Bel

Canto followed Beltronics and analogously involved alteration of serial numbers. Bel Canto, 837

F. Supp. 2d 208. Bel Canto held that the defendants’ products lacked warranty and other

services such as upgrades and recall notices did not constitute a material difference. Id. Bel

Canto’s reasoning was premised in the fact that Bel Canto was a New York dealer governed by a

New York law that prohibited attempts to limit warranties to direct purchasers only. Id. at 226



                                                 27
(citing GBL 369-b of the New York General Business Law). Neither Bel Canto nor Beltronics

directly discuss delivery speeds. Id; see also Beltronics, 522 F. Supp. 2d at 1327, aff’d 562 F.3d

at 1071.

       Here, although the record contains disputed evidence of customer complaints about

Defendants’ slow and delayed shipments (Defs.’ Resp. to Pl.’s Lanham SOF (Dkt. No. 459)

¶ 61), we are unaware of any case law establishing that poor customer service respecting

shipment speeds constitutes a “material difference.” And shipment speeds are distinguishable

from the warranties discussed in Belcanto and Beltronics, so we refuse to combine the two. We

think a holding that different shipping speeds constitute a material difference would be

inappropriate since customers should know that shipment speeds are based on the

retailer/website from which they purchase their product and are wholly unrelated to the product’s

brand. Accordingly, we hold that the difference in shipping speeds between Maui Jim’s

website’s sales and Defendants’ website’s sales is not a material difference barring Defendants’

first doctrine defense.

                              ii.     Material Difference: Warranty Program

       Maui Jim next contends that differences between Maui Jim’s warranty and Defendants’ is

a material difference that overcomes Defendants’ first sale doctrine defense. The analysis into

the warranty programs invites two inquiries: (1) whether Maui Jim’s warranty extends to a pair

of authentic glasses sold by someone other than an authorized vendor like Defendants and, if not,

(2) whether Maui Jim’s warranty is materially different from Defendants’.

       Maui Jim’s position is that its warranty “does not apply to sunglasses purchased outside

its network of authorized retailers.” (Pl.’s Mem. Lanham MSJ (Dkt. No. 427) at 31.) Defendants

counter that Maui Jim’s “own communications with customers belie that contention.” (Defs.’



                                                28
Mem. Opp. to Pl.’s Lanham MSJ (Dkt. No. 458) (citing Dkt. No. 488)); see, e.g., Defs.’ Resp. to

Pl.’s Lanham SOF (Dkt. No. 459) ¶¶ 28, 63.)

       First, Defendants argue that Maui Jim’s head of Customer Care, Lynn Campen,

specifically advised a customer service representative to tell a customer that Maui Jim would

repair and replace a customer’s sunglasses as long as they are authentic. (Defs.’ SOAF Opp. Pl.’s

Lanham MSJ ¶ 28 (Dkt. No. 488).) The record shows in this instance that a customer emailed

Maui Jim asking whether Maui Jim’s warranty applied to retailers who are “not authorized.”

(Defs.’ SOAF Opp. Pl.’s MSJ ¶ 28, Ex. S (Dkt. 463–19).) The pertinent customer service

representative then asked Campen for advice. (Id.) Campen emailed the customer service

representative advising her to tell the customer “If your sunglasses are authentic Maui Jim

Sunglasses we would offer repair and replacement options as long as parts are available.” (Id.).

Defendants’ inference, that Maui Jim would repair all sunglasses under their warranty bears no

relationship to this quoted language. Indeed, Campen’s internal email simply did not indicate

that the repair would be made pursuant to a warranty. (Id.)

       SOAF ¶ 29 echoes ¶ 28. There, a customer asked whether Maui Jim’s customer service

representative whether they will “do repairs” “even if I get one of ur [sic] glasses from” an

unauthorized dealer like Amazon. (Dkt. No. 463–20, Ex. T at 2.) That customer did not ask

about Maui Jim’s warranty, as Defendants would like us to infer. (Id.) The customer service

representative there answered in part, “Yes, we will still offer repair services on authentic Maui

Jim sunglasses, even if they are purchased from an unauthorized retailer.” (Id. (emphasis

added).) The fact that Maui Jim will repair sunglasses is different than whether Maui Jim’s

warranty would apply. The real question is, would this customer need to pay for repairs.




                                                29
       In summary, although Defendants say the emails contained at SOAF ¶¶ 28 and 29 mean

that Maui Jim’s warranty would cover Maui Jims purchased from unauthorized dealers, the

record does not support that alleged fact. For one, Defendants’ reading differs from the plain

language used in the emails that state only that Maui Jim would merely offer certain services.

(see, e.g., id.) More, Lynn Campen later clarified this policy in her testimony. (Pl.’s Resp. to

Defs.’ SOAF Opp. Pl.’s MSJ, Ex. 73 (Dkt. No. 488–13) at 3.) She testified that “We don’t offer

repair service under warranty from an unauthorized reseller.” (Id.). Campen further testified that

any such “repair and replacement options” she referenced in an internal email “would be at a

charge.” (Id. at 170-:4–171:1.) Campen’s testimony is corroborated by customer feedback

organized in Maui Jim’s “Warranty Chart.” (See, e.g., Dkt. No. 428, Ex. 30, Statement No. 156.).

There, for example, a customer complained that he bought Maui-Jim-branded sunglasses from

SmartBuyGlasses, eventually sent them in to Maui Jim for a repair, and then “found out that they

could not repair under warranty since SmartBuy was not a autherrized [sic] store . . . So [I] had

to pay for repair which would almost cost more tha[n] new.” (Id.) Thus, there is no question of

material fact in the record that Maui Jim’s warranty does not apply to Maui-Jim-branded

sunglasses obtained from an unauthorized retailer like Defendants.

       We next address whether Maui Jim’s warranty is materially different from Defendants’

warranty. “[A]bsence of or a different warranty has been held to be a material difference.”

Hyundai v. Johnson, No. 06-3238, 2008 WL 4210785 at *2 (N.D. Ill. 2008) (citing Bourdeau

Bros., Inc. v. International Trade Com'n, 444 F.3d 1317, 1325 n. 3 (Fed. Cir., 2006)); Beltronics,

562 F. Supp. at 1071 (holding that warranties fall within the bundle of services that may yield

material differences).




                                                30
       The Hyundai defendant contended that his customers knew what they were purchasing: a

Hyundai product without any warranty. Id. at *2–3. The customers deposed in Hyundai agreed

with the defendant’s view that they knew they were purchasing a Hyundai product without any

warranty. Id. at *2. Still, the court granted summary judgment against the defendant reasoning

that “While it may have been [his] intention to warn all of his customers . . . this would not

protect subsequent customers who may purchase the equipment from [his] customers.” Id.

Hyundai continued, “Thus, the record here conclusively establishes that there are material

differences between the equipment [he] imported and the equipment distributed by Hyundai in

the United States and Canada.” Id.

       Indeed, it is undisputed that the parties have received inquiries from both present and

potential customers about their respective warranty coverages. (Defs.’ Resp. to Pl.’s SOF

(Dkt. 459) ¶ 62, Ex. 30 (Dkt. 428–25).) Yet the parties dispute whether their respective

warranties are identical. (Defs.’ Resp. to Pl.’s SOF (Dkt. 459) ¶ 63.) Defendants contend that

SmartBuyGlasses’ warranty provides identical or better coverage. (Id.; Defs.’ Mem. Opp to Pl.’s

MSJ (Dkt. 458) at 14). To demonstrate this, Defendants compare, among other things, Maui

Jim’s 24-month replace/repair policy and Defendants’ 24-month replacement warrant against

manufacturer’s defects. (Defs.’ Resp. to Pl.’s SOF (Dkt. 459) at 14.) But we observe three

potential differences in the parties’ warranty coverages based on the record: (1) Maui Jim’s

warranty offers repair in addition to replacement, while SmartBuyGlasses’ does not; (2) Maui

Jim’s warranty is tracked from the date the customer receives the product, whereas

SmartBuyGlasses’ tracks it from the order date, meaning that Maui Jim’s is longer (without even

accounting for SmartBuyGlasses’ alleged slower shipping speeds); and (3) both warranties only




                                                 31
cover manufacturer’s defects, so Maui Jim, as manufacturer, is logically better suited to

determine whether an issue is a manufacturer’s defect or not.

       Differences in warranties must influence a customer’s purchasing decision to overcome

the first sale doctrine. See Hyundai Const. Equip. U.S.A., Inc., 2008 WL 4210785 at *2 (internal

citation omitted). It is incumbent upon the re-seller to show that the differences are not of the

kind that consumers would likely consider in purchasing the product. See id. Here, there is a

question of material fact as to whether differences in Maui Jim and Defendants’ warranties

influence a customer’s purchasing decision.




       n. More, the record contains evidence suggesting that Maui Jim’s warranty does

influence consumers’ purchasing decision as highlighted in consumer complaints and consumer

inquiries directed to both Maui Jim and SmartBuyGlasses. 12 More, the fact that warranties and

repair services were ranked     in consumer priorities when choosing premium sunglasses could

support a finding that Maui Jim’s warranty is a material part of a consumer’s purchasing




12We additionally think that a jury could find that the difference in warranty provider alone
could warrant a material difference even if the warranties’ terms were identical. For example,
we conjecture that a warranty from an institutional manufacturer would certainly be perceived
more valuable to a consumer than the same warranty term provided by a discount retailer. We
think that that could make sense under the appropriate circumstances, but the parties do not
address whether consumers would be more likely to trust an institutional manufacturer’s
warranty fulfillment promise more than a lesser known discount vendor’s.

                                                 32
decision, especially given Defendants do not offer repair services. 13 Therefore, we hold that the

question of whether Maui Jim’s warrant is materially different from Defendants’ remains a

question of material fact such that judgment as a matter of law is inappropriate at this juncture.

                               iii.   Material Difference: Quality Control

       Third, Maui Jim argues that even if Defendants’ Maui-Jim-branded sunglasses were once

authentic, the lack of Maui Jim’s ability to control quality of the sunglasses once they arrived in

Defendants’ hands constitutes a material difference. (Pl.’s Lanham MSJ (Dkt. 427) at 32; Defs.’

Resp. to Pl.’s Lanham SOF (Dkt. No. 459) ¶ 34.) Legitimate quality control measures can

constitute a material difference in appropriate circumstances. Iberia Foods Corp. v. Romeo, 150

F.3d 298, 304 (3d Cir. 1998). Quality control measures may create subtle differences in quality

that are difficult to measure but important to consumers. Id. So, courts do not require trademark

owners show that the actual quality of the inspected goods is measurably higher than that of the

uninspected goods. Id. (collecting cases). At the same time, ‘quality control’ is not a talisman

the mere utterance of which entitles the trademark owner to judgment. Id. (internal citation

omitted). Rather, the test is whether the quality control procedures established by the trademark

owner are likely to result in differences between the products such that consumer confusion

regarding the sponsorship of the products could injure the trademark owner's goodwill. Id. (citing

Warner–Lambert Co. v. Northside Dev. Corp., 86 F.3d 3, 6 (2d Cir. 1996) (trademark holder

must show that it uses substantial and nonpretextual quality control procedures such that

nonconforming sales will diminish the value of the mark)); see also R.J. Reynolds Tobacco Co.




13
  Campen testified that Maui Jim’s repair department received on average three to four
nonprescription lenses per week for repair services between 2015 and 2018. (Pl.’s Resp. to Defs.’
SOF (Dkt. 466) ¶ 70(f).) The jury is best positioned to determine how that frequency of repair
requests reflects on the materiality of the repair service.
                                                 33
v. Premium Tobacco Stores Inc., No. 99 C 1174, 2000 WL 1923332, at *3 (N.D. Ill. Nov. 15,

2000) (collecting cases). Thus, Maui Jim must demonstrate that its quality control procedures

create a likelihood that their sunglasses are different from those that it does not control. Id.

(internal citation omitted). In so demonstrating, Maui Jim need not show that its procedures

succeed in preventing virtually all substandard product from reaching the consumer. Id. It is

enough that it stops purchases of substandard product to create a material difference between the

categories of authorized and unauthorized sales. Id. (citing Iberia, 150 F.3d at 305 (cursory and

standardless search for “obvious defects” insufficient to create material difference)). True,

Defendants admit that it sold a small amount (         pairs) of Maui Jim sunglasses with third-party

prescription lenses outside of Maui Jim’s control (Defs.’ Opp. Mem. (Dkt. 458) at 15) but we are

otherwise unable to ascertain based on the record how Maui Jim’s other talisman of ‘quality

control’ is enough to allow us to resolve this issue at the summary judgment stage.

       Concluding the inquiry into material differences, we hold that there remains questions of

material fact that preclude judgment as a matter of law.

                       c.      First Sale Doctrine: Sponsorship

       Maui Jim contends that the first sale doctrine’s “sponsorship exception” also blocks

Defendants from the first sale doctrine defense. (Pl.’s Mem. Lanham MSJ (Dkt. 427) at 32.)

Under the sponsorship exception, the first sale doctrine’s protections do not extend to resellers

who use other entities' trademarks to give the false impression that they are favored or authorized

dealers for a product. Delta, 2018 WL 3819108 at 2 (citing Australian Gold, Inc. v. Hatfield, 436

F.3d 1228, 1241 (10th Cir. 2006); D 56, Inc. v. Berry’s Inc., 955 F. Supp. 908, 910–20 (N.D. Ill.

1997). Thus, use of a plaintiff’s trademark in promotional materials such as advertising or

displays is not protected by the first sale doctrine, but use of a plaintiff’s trademark solely to



                                                  34
identify a product up for sale is protected. Id. The sponsorship exception is a relevant inquiry

because “one who resells trademark goods is obligated to do so in a manner that is not likely to

cause confusion or imply that the seller is associated with the manufacturer.” Bernina of Am.,

Inc. v. Fashion Fabrics Int'l, Inc., No. 01-cv-585, 2001 WL 128164, at *2 (N.D. Ill. Feb. 9,

2001) (quoting Quill Corp. v. Nada Scientific Ltd., No. 97-cv-7461, 1998 WL 295502 (N.D. Ill.

May 21, 1998)). This means that conduct that goes beyond the mere resale of trademarked

goods and its incidental advertising may not be protected by the first sale doctrine. See, e.g.,

Enesco Corp. v. K’s Merchandise Mart Inc., No. 99-cv-1070, 2000 WL 1800640 (N.D. Ill. Aug.

29, 2000) (Pallmeyer, J.) (collecting cases); D56, Inc. 955 F. Supp. at 919 (acts such as the use of

the producer's trademark on displays and in advertising, and the distribution of the producer's

promotional literature constituted conduct that went beyond mere resale and its incidental

advertising).

       Maui Jim claims that Defendants misled consumers that they were an authorized retailer

of Maui Jim sunglasses. Indeed, it is undisputed that Defendants were never part of Maui Jim’s

authorized retailer program. (Defs.’ Resp. to Pl.’s SOF (Dkt. 459) ¶ 64.) Maui Jim chiefly takes

issue towards SmartBuyGlasses.com’s representation that it works directly with leading eyewear

manufacturers and suppliers. (Pl.’s Mem. Lanham MSJ (Dkt. No. 427) at 33.) As an example,

the parties do not dispute that SmartBuyGlasses.com previously contained a diagram that

advertises that SmartBuyGlasses.com’s supply chain is direct from the manufacturer to the

customer. (Pl.’s Lanham SOF ¶ 68, Ex. No. 35 (Dkt. No. 428-40). That diagram additionally

shows that SmartBuyGlasses.com’s supply chain does not include intermediaries like exporters,

importers, wholesalers, and retail shops. (Id.) Maui Jim reasons that that representation is

misleading because it is also a leading eyewear manufacturer, does not associate with



                                                 35
SmartBuyGlasses.com, yet SmartBuyGlasses.com nevertheless retails its product. (Id.at 33–34.)

So, Maui Jim contends that that diagram falsely suggests that sunglasses purportedly bearing

Maui Jim’s brand on SmartBuyGlasses.com would be sourced directly from Maui Jim, the

manufacturer. To that point, even SmartBuyGlasses’ Vice President, Mr. Rossetto, testified that

this diagram was a poor representation of SmartBuyGlasses’ procurement model. (Pl.’s Resp. to

Defs.’ SOAF (Dkt. No. 488) ¶ 15.)

       Maui Jim submitted        instances where Defendants’ customer service representatives

supposedly indicated that they were an authorized Maui Jim dealer. (Pl.’s Lanham SOF ¶ 65, Ex.

No. 26 (Dkt. No. 428).) One example is highlighted in their brief. (Pl.’s Lanham MSJ Mem.

(Dkt. 427) at 33.). That example shows a customer asking SmartBuyGlasses’ customer service

representative: “Are you an authorized Maui Jim’s dealer?” (Pl.’s Lanham SOF ¶ 65, Ex. No. 26-

60 (Dkt. No. 428-28) and its customer service representative responding: “Yes, we are.” (Id.).

Other customer feedback echoes Maui Jim’s concern. For example, Maui Jim points to customer

feedback organized in a chart where a SmartBuyGlasses representative stated “all our products

are 100% authentic[ ] [w]e source the authentic items through authorized distributors.” (Pl.’s

Lanham SOF 65, Ex. 32, No. 148 (Dkt. No. 428–37 at 12).) That statement was in response to

the following Customer’s message: “your section ‘Authenticity’ says you work directly with the

manufacturers, in this case Maui Jim, so why is it that they don’t know where you get your MJ

sunglasses from. Sh [sic] also told me that they could be counterfeit.” (Id.) Maui Jim also cites

to the example of a SmartBuyGlasses customer who asked its customer service representative

how it can “guarantee authenticity when [its] not an authorized dealer of Maui Jim products?”

(Id. at 7–98 (Dkt. No. 428–37 at 8.) To which SmartBuyGlasses’ customer service representative

responded by stating that it “source[s] it from the manufacturer itself.” (Id.) That customer



                                                36
responded by telling the representative that Maui Jim had told that customer that they “aren’t

supplying you guys with glasses,” and then the representative changed course and stated “we do

not source the item from Maui Jim brand, we source it from the factory or manufacturer on

where they also ordered their items.” (Id.) 14 Defendants downplay these statements as merely

mistakes made by customer service representatives rather than depictions of customer confusion.

       Maui Jim also argues impermissible sponsorship on the basis that Defendants “fraudulently

uses Maui Jim’s 2009 Drop Ball Certification, without Maui Jim’s knowledge or authorization, to

mislead Customs into believing that Maui Jim guaranteed that whatever SBG was shipping to U.S.

customers had been tested for impact resistance.” (Pl.’s Mem. Lanham MSJ (Dkt. 427) at 35)

(citing Pl.’s Lanham SOF ¶ 43); Pl.’s Lanham SOF ¶ 43, Ex. 8 (Dkt. 428–8 at 2.) Exhibit 8 is a

one-page document entitled “Drop Ball Test Certification” that states:

               I, Rebecca Myers, hereby guarantee that the articles listed herein are
               impact resistant within the meaning of 21 CFR 801.410 and have
               been tested pursuant to that section. Impact resistant lenses are not
               unbreakable or shatterproof. Record of testing will be maintained
               for a period of three (3) years from the date of shipment and copies
               will be furnished to the FDA upon request.

               Company Name: Maui Jim
               Name: Rebecca Meyers
               Title: Logistics Manager
               Date: 6/8/09

(Pl.’s Lanham SOF ¶ 43, Ex. 8 (Dkt. No. 428–8) at 2.) The certification includes Maui Jim’s

trademark on the top left of the certification page. (Id.) Defendants’ attempt to downplay this by

drawing a distinction between misleading consumers versus misleading U.S. Customs. (Id. at




14
  Defendants dispute that any of the examples references within Maui Jim’s Ex. 32 to its
Statement of Facts reflects actual customer confusion from SmartBuyGlasses’ statements and
actions. (Defs.’ Resp. to Pl.’s SOF ¶ 65 (Dkt. No. 459 at 23.)
                                                37
18.) We find that difference unremarkable especially where Defendants admit that at least two

consumers received this incorrect Drop Ball Test Certification paperwork. (Id. at 17–18.)

       Defendants reason that the sponsorship exception does not overcome the first sale

doctrine defense due to their website’s disclaimers. First, Defendants state that its website has

disclaimers stating that SmartBuyGlasses is not owned by or affiliated with any brand it sells

unless expressly stated otherwise. (Defs.’ Mem. Opp. to Pl.’s Lanham MSJ (Dkt. No. 458) at 16

(citing its SOF (Dkt. No. 446) ¶ 48).). Maui Jim does not dispute that that disclaimer appears in

small type on the bottom of SmartBuyGlasses.com. (Pl.’s Resp. to Defs.’ Amend. SOF Defs.’

MSJ (Dkt. 466 ¶ 48.). Second, Defendants argue that its website advises customers that

“SmartBuyGlasses is not affiliated with nor an official re-seller for Maui Jim” when a customer

views a Maui Jim specific model on its website. (Id. at 16 (citing their SOF ¶ 51.)

SmartBuyGlasses may have confused customers with its contradictory statements throughout its

website that it is authorized by “all” brands rather than a more accurate word like “most” or

“many” brands.

       Last, Maui Jim’s Sowers Expert Survey suggests that certain disclaimers misled 40% of

the survey respondents to incorrectly think that SmartBuyGlasses was an authorized retailer of

Maui-Jim-branded sunglasses. (ECF 418, Ex. 1 ¶ 12.) But that could also reasonably suggest

that the other 60% of the survey respondents did not perceive any degree of sponsorship.

       We cannot say that no question of material fact exists with respect to sponsorship when

considering these disclaimers’ existence alongside the other evidence in the record.

Accordingly, the sponsorship question presented here contains far too many disputed material

facts such that adjudication at summary judgment would be inappropriate.




                                                38
               3.       Likelihood of Confusion

       We need not address the likelihood of confusion question since we have found that a

threshold question of material fact exists regarding the first sale doctrine. Nevertheless, for the

sake of completion, we next address the likelihood of confusion component of a trademark

infringement lawsuit.

       Maui Jim must establish that Defendants’ use of its trademarks is likely to cause

confusion among consumers. The Seventh Circuit has set forth seven factors to determine

whether a likelihood of confusion exists. See AutoZone, Inc. v. Strick, 543 F.3d 923, 929 (7th

Cir. 2008); see also Entm’t One, 384 F. Supp. 3d at 949. However, the Seventh Circuit also

held, in a non-precedential opinion, that courts can presume likelihood of confusion where a

defendant “produces counterfeit goods in an apparent attempt to capitalize upon the popularity

of, and demand for, another's product.” Microsoft Corp. v. Rechanik, 249 Fed. App'x. 476, 479

(7th Cir. 2007) (quoting Polo Fashions, Inc. v. Craftex, Inc., 816 F.2d 145, 148 (4th Cir. 1987)).

We will first analyze the facts under the counterfeit presumption, and then under the full seven

factor test. See Entm’t One, 384 F. Supp. 3d at 949 (quoting Coach, Inc. v. Treasure Box, Inc.,

No. 3:11 CV 468, 2013 WL 2402922, at *4-5 (N.D. Ind. May 31, 2013) (“This ... is plainly a

case for presuming likelihood of confusion. But in an abundance of caution, [the Court] will take

a belt-and-suspenders approach ... and proceed with the seven-factor analysis to determine

whether there is a likelihood of consumer confusion.”)). The party asserting infringement bears

the burden of proving confusion. See, e.g., Barbecue Marx, Inc. v. 551 Ogden, Inc., 235 F.3d

1041, 1043 (7th Cir. 2000).




                                                 39
                       a.      Likelihood of Confusion: Counterfeit Presumption Test

       Under the counterfeit presumption test, a court presumes likelihood of confusion when a

defendant has produced counterfeit goods to capitalize on the popularity of another's product.

Microsoft, 249 Fed. App'x. at 479; Ent’t One, 384 F. Supp. 3d at 949. To be “counterfeit,” the

goods must have been produced by an entity that was not authorized to use the mark at the time

the goods were manufactured. 15 U.S.C. § 1116(d)(1)(B); see Specht v. Google, Inc., 660 F.

Supp. 2d 858, 865 (N.D. Ill. 2009) (“Counterfeiting is the act of producing or selling a product

with a sham trademark that is an intentional and calculated reproduction of the genuine

trademark.”). Maui Jim never authorized Defendants to use its trademarks. Additionally,

counterfeit goods must bear “a spurious mark which is identical with, or substantially

indistinguishable from, a registered mark.” 15 U.S.C. § 1127. And a protected mark need not

appear on an item to render it counterfeit; rather, the Lanham Act only requires that the protected

mark be used “in connection with” the sale. 15 U.S.C. § 1114(1)(a); see Ent’t One, 384 F. Supp.

3d at 949–50; see also Chloe SAS v. Sawabeh Info. Servs. Co., No. CV 11-04147, 2014 WL

4402218, at *7 (C.D. Cal. Sept. 5, 2014) (finding that using a word mark in the title of a sale

listing constitutes counterfeiting even if the mark is not located on the product offered for sale).

The Maui Jim marks were imprinted directly on the sunglasses at issue and Defendants used

them in the product's website displays.

       In support of Maui Jim’s position that Defendants used a counterfeit mark, Maui Jim

chiefly relies on the undisputed fact that three SmartBuyGlasses executives showed interest in

selling Maui Jim-branded sunglasses. 15 Opposing, Defendants point to deposition testimony of




15
   In relevant part, one executive said: “Maui Jim will generate top sales for us if we can secure
it,” “Maui [J]im is a very solid online brand and will mean significant sales if we can secure it,”
                                                 40
Maui Jim’s executives. (Pl.’s Resp. to Def’s. Amend. SOF Defs.’ MSJ (Dkt. 466 ¶ 7 at 9–12.)

For example, Maui Jim’s CFO, Paul Lippens, testified that he could not identify any particular

pair of Maui Jim sunglasses that SmartBuyGlasses sold to a consumer that were not originally

sourced from Maui Jim. (Id. at 10.) Similarly, Maui Jim’s VP of Purchasing, Chris McClain,

testified that he could not determine whether any plano sunglasses that Maui Jim purchased from

SmartBuyGlasses were not manufactured by Maui Jim. (Id.). But, Lippens’ and McClain’s

testimony is contrasted by the testimony of Maui Jim’s digital marketing manager, Dave

Siragusa, who oversaw secret test purchases of Maui-Jim-branded sunglasses from

SmartBuyGlasses.com between 2013–2016. (Id. at 10.) Siragusa testified that he could indeed

tell that some of the Maui-Jim-branded glasses purchased as part of a secret test were not

manufactured by Maui Jim. (Id.) Lippens’ and McClain’s testimony is also contrasted by Maui

Jim’s VP of Marketing, Mr. Black, who testified that he could tell that some of the glasses sold

through SmartBuyGlasses.com were counterfeit because they were sold “without our Maui Jim

lenses.” (Id. at 11.)

        These disputed material facts regarding counterfeiting preclude us from resolving

whether Defendants’ Maui-Jim-branded sunglasses were counterfeits as a matter of law at the

summary judgment phase. For example, although there is no evidence tracing Defendants’

Maui-Jim-branded sunglass frames to a counterfeit manufacturer, there remains some mystery as

to where Defendant acquired some of their Maui-Jim-branded sunglasses. And to the extent that

Maui Jim’s counterfeit claim is couched in the fact that Defendants’ insert third-party

prescription lenses into Maui-Jim-branded eyeglass frames, as discussed later in this opinion,




and “when we were online with it even for a week, we were starting to get great sales.” (Defs.’
Resp. to Pl.’s SOF ¶ 57.)
                                                41
there remains a question of material fact as to whether Defendants adequately notified its

customers that those lenses were manufactured by Defendants, not Maui Jim. Last, the

conflicting testimonies of Maui Jim’s Lippens, McClain, Siragusa, and Black make us further

reluctant to hold that no question of material fact exists as to whether Defendants’ Maui-Jim-

branded sunglasses are counterfeits. Thus, we do not presume a likelihood of confusion at this

juncture under the counterfeit presumption test. So, we turn to address the “likelihood of

confusion” seven factor test without relying on a presumption. See Microsoft, 249 Fed. App'x. at

479; see also Ent’t One, 384 F. Supp. 3d at 949.

                       b.     Likelihood of Confusion: Seven Factor Test

       To determine whether a likelihood of confusion exists we consider the following factors:

(1) the similarity between the marks in appearance and suggestion; (2) the similarity of the

products; (3) the area and manner of concurrent use; (4) the degree and care likely to be

exercised by consumers; (5) the strength of the plaintiff's mark; (6) any actual confusion; and (7)

the intent of the defendant to “palm off” his product as that of another. AutoZone, 543 F.3d at

929. No single factor is dispositive. Id. Courts may assign varying weight to each of the factors

depending on the facts presented, though usually the similarity of the marks, the defendant's

intent, and actual confusion are particularly important. Id. Where the evidence is so one-sided

that there can be no doubt about how the question should be answered, the likelihood of

confusion can be resolved on summary judgment. See, e.g., Door Sys., Inc. v. Pro-Line Door

Sys., Inc., 83 F.3d 169, 173 (7th Cir. 1996)); NNA Properties, Inc. v. Yan Zhou, No. 16-cv-

11117, 2017 WL 4074020, *2 (N.D. Ill. Sept. 14, 2017).

       The first factor (similarity between the marks in appearance and suggestion) is assessed

by viewing the similarity of the marks as a whole, not from their “elements separated and



                                                42
considered in detail.” AutoZone, 543 F.3d at 929. The test is whether the viewer of an accused

mark would be likely to associate the product with which it is connected with the source of

products with which an earlier mark is connected. Id. at 930. Since Defendants used Maui Jim’s

exact marks, this factor favors Maui Jim.

       The test for the second factor (similarity of the products) is whether the parties' products

“are the kind the public might very well attribute to a single source (the plaintiff).” Id. at 931.

Consumers are likely to attribute similar products to a single source when the parties compete in

the same market, targeting similar consumers. AutoZone, 543 F.3d at 932. Maui Jim produces

and sells a wide variety of Maui-Jim-branded sunglasses. Defendants advertise that the

sunglasses they sell on their website are branded and produced by a variety of labels, including

Maui Jim. Therefore, a reasonable consumer might believe that Maui Jim produced the Maui-

Jim-branded sunglasses and authorized their sale on Defendants’ website. AutoZone, 543 F.3d at

932. This factor weighs in favor of consumer confusion.

       The third factor (the area and manner of concurrent use) assesses “whether there is a

relationship in use, promotion, distribution, or sales between the goods or services of the

parties.” Id. (citation omitted). Defendants sold the products at issue on the internet. Maui Jim

sells its sunglasses on its own webpage, its authorized retailers’ websites, and in brick and mortar

retail stores. (Defs.’ Resp. to Pl.’s Lanham SOF (Dkt. No. 459) ¶ 19.) Thus, the parties target an

overlapping customer base: people looking to purchase Maui Jim products online. See AutoZone,

543 F.3d at 932; see also Ent’t One, 384 F. Supp. 3d at 951. The third factor favors Maui Jim.

       The fourth factor examines the degree of care likely to be exercised by sunglass

purchasers to determine whether purchasers would be confused by Defendants’ products. CAE,

Inc. v. Clean Air Eng'g, Inc., 267 F.3d 660, 682 (7th Cir. 2001). The general rule guiding this



                                                  43
factor is “the more widely accessible and inexpensive the products . . . the more likely that

consumers will exercise a lesser degree of care and discrimination in their purchases.” AutoZone,

543 F.3d at 933 (citation omitted). Some courts have tempered the weight given to this factor

where there is a “strong similarity of marks and identity of goods.” Cunningham v. Laser Golf

Corp., 222 F.3d 943, 948–49 (Fed. Cir. 2000). Maui Jim argues that this factor is less significant

because “no amount of care could distinguish the [Maui Jim] marks that [Defendants] use[ ]

from the identical MAUI JIM Marks that Maui Jim owns, particularly where the parties use the

marks on identical products.” (Pl.’s Mem. (Dkt. No. 427) at 21). In assessing this factor, we

consider that Maui Jim sunglasses are both premium (and so relatively expensive) and widely

accessible on the internet such that Maui Jim eyewear purchasers can simply search the internet

for what they believe to be the exact same product offered by a discount retailer’s website like

the Defendants’ SmartBuyGlasses.com. Accordingly, we find that the expensiveness and wide

availability in combination cause this factor to weigh neutrally. AutoZone, 543 F.3d at 933.

Despite the neutral weight, we temper this factor considering that the marks used on Defendants’

website are identical to Maui Jim’s.

       The fifth factor inquires into the mark’s strength. The stronger the mark, the more likely

it is that encroachment on it will produce confusion. AutoZone, 543 at 933. The strength of a

trademark refers to the mark’s distinctiveness, meaning its likelihood to identify the product as

something emanating from a specific source. CAE, 267 F.3d at 684 (collecting cases); see, e.g.,

Ent’t One, 384 F. Supp. at 951 (citing Coach, 2013 WL 2402922 at *7). Maui Jim establishes

that its trademarks are strong because the “Maui Jim” mark is consistently recognized by optical

retailers and eye care professionals as the Sunglass Company of the Year (Defs.’ Resp. to Pl.’s

Lanham SOF (Dkt. No. 459) ¶ 13) and Maui Jim has spent millions of dollars advertising,



                                                44
marketing, and promoting its good bearing the marks (Defs.’ Resp. to Pl.’s Lanham SOF (Dkt.

No. 459) ¶ 10). We also find that the Maui Jim mark is an arbitrary mark that is inherently

distinctive because it is two generic words (“Maui” and “Jim”) combined in a way that arbitrarily

indicates that the branded object is something else. See, e.g., Abercrombie & Fitch Co. v.

Hunting World, Inc., 537 F.2d 4, 9 n.6 (2nd Cir. 1976) (“To take a familiar example ‘Ivory’

would be generic when used to describe a product made from the tusks of elephants but arbitrary

as applied to soap.”). This factor favors Maui Jim.

       The sixth factor looks towards any evidence of actual consumer confusion. Maui Jim

does not need evidence of actual confusion to demonstrate a likelihood of confusion. See, e.g.,

CAE, Inc. v. Clean Air Eng’g, Inc., 267 F.3d 660, 685-86 (7th Cir. 2001). Both parties have

received consumer feedback suggesting actual confusion regarding Defendants’ retail of

sunglasses bearing Maui Jim’s marks. Although disputed, Maui Jim believes there are at least

181 instances of actual confusion. (Defs.’ Resp. to Pl.’s Lanham SOF (Dkt. No. 459) ¶ 58.). The

chart dubbed as the “confusion chart” (id.) submitted by Maui Jim shows examples of customer

feedback that indicates customers’ actual impressions. 16 These snippets of customer feedback,

along with the other 180 cited in the statements of fact, lead us to weigh the factor for actual

consumer confusion weighs favorably to Maui Jim.




16
   Defendants additionally argue that the underlying incidents of “actual confusion” organized
into the “Confusion Chart” are inadmissible hearsay. We overrule Defendants’ hearsay
objection under the business record exception to the rule against hearsay. Fed. R. Evid.
803(6)(B). These documents are records of a regularly conducted activity that were made at or
near the time they transpired, were kept in the course of a regularly conducted activity of a
business, and making these records was a regular practice. So, these actual statements between
customers and customer service representatives are admissible just like emails are commonly
admissible and excepted from the rule against hearsay. Based on the record before us, we hold
that the communications between customer service representatives and customers fall into this
Business Record exception to the rule against hearsay.
                                                 45
       The final factor focuses on evidence that a defendant attempted to pass off its product as

having come from the plaintiff. Sorensen v. WD-40 Co., 792 F.3d 712, 731 (7th Cir. 2015).

Evidence of bad faith intent to confuse consumers is particularly relevant. Id. Here, there is a

question of material fact as to whether Defendants attempted to pass off its Maui-Jim-branded

sunglasses as having come from Maui Jim for the reasons explained in this opinion’s First Sale

Doctrine Sponsorship section.

       We cannot adequately weigh these factors due to certain disputed material facts. Even

ignoring those questions of material facts, we would decline to hold at this juncture that the

weight is “so one-sided that there can be no doubt about how the question should be answered”

as would be necessary to resolve the likelihood of confusion on summary judgment. Door Sys.,

Inc. v. Pro-Line Door Sys., Inc., 83 F.3d 169, 173 (7th Cir. 1996)); see also NNA Properties, Inc.

v. Yan Zhou, No. 16-cv-11117, 2017 WL 4074020, *2 (N.D. Ill. Sept. 14, 2017).

       B.      Trademark Dilution

       Defendants move for summary judgment in their favor on Maui Jim’s trademark dilution

claim. (See, e.g., Defs.’ Mem. MSJ (Dkt. No. 416) at 50–52.) Maui Jim avers that it need not

move for summary judgment on this point because the disposition of its Lanham Motion may

render the relief sought in the dilution case duplicative and/or moot as a practical matter. (Pl.’s

Mem. MSJ (Dkt. No. 427) at 39.) We agree that the trademark dilution case is largely factually

duplicative of the infringement case. Thus, we find that addressing this issue would require

factual resolution of the related and overlapping questions of material facts that make summary




                                                 46
judgment inappropriate as to the trademark infringement case. 17 We therefore deny Defendants’

motion for summary judgment in their favor as to trademark dilution.

        C.      False Advertising

        We turn to the parties’ respective motions for summary judgment in their favor on Maui

Jim’s false advertising claim. A false advertising claim requires proof of five elements: (1) a

false statement of fact by the defendant in a commercial advertisement about its own or another's

product; (2) the statement actually deceived or has the tendency to deceive a substantial segment

of its audience; (3) the deception is material, in that it is likely to influence the purchasing

decision; (4) the defendant caused its false statement to enter interstate commerce; and (5) the

plaintiff has been or is likely to be injured as a result of the false statement, either by direct

diversion of sales from itself to defendant or by a loss of goodwill associated with its products.

Hot Wax, Inc. v. Turtle Wax, Inc., 191 F.3d 813, 819 (7th Cir. 1999); Right Field Rooftops, LLC

v. Chicago Cubs Baseball Club, LLC, 136 F. Supp. 3d 911, 918 (N.D. Ill. 2015), aff'd, 870 F.3d

682 (7th Cir. 2017). The first element requires proof that the defendant made a false statement of

fact in a commercial advertisement about its own or another’s product. Id. Two types of false

statements can violate the Lanham Act: (1) claims that are literally false as a factual matter or (2)

claims that may be literally true or ambiguous that implicitly convey a false impression, are

misleading in context, or likely to deceive consumers. Right Field Rooftops, 136 F. Supp. 3d at




17
   We note the parties’ disagreement as to the applicable trademark dilution law. The applicable
law for the trademark dilution claim is the Federal Trademark Dilution Act of 1995, as amended
by the Trademark Dilution Revision Act of 2006, 15 U.S.C. § 1125(c). This requires a showing
that the mark is famous, that the defendant adopted an identical or similar mark, that defendant’s
use likely dilutes the plaintiff’s mark by blurring or tarnishment, and commercial use of the
mark. See, e.g., Joshi v. Joshi, No. 18 C 5426, 2019 WL 3554388, at *5 (N.D. Ill. Aug. 1, 2019)
(internal citation omitted).

                                                   47
918 (quoting Hot Wax, 191 F.3d at 820). Literally false statements give rise to a presumption of

deception and materiality (elements two and three). See id.

       The record suggests that Maui Jim disputes numerous false statements made by

Defendants. Maui Jim’s memorandum in support of its motion for summary judgment on its

false advertising case covers a few allegedly false statements. (Pl.’s Mem. Lanham MSJ (Dkt.

No. 427 37–39).) We limit our discussion here to those referenced statements. See Celotex

Corp., 477 U.S. at 323, 106 S. Ct. at 2553 (citing Rule 56 for the proposition that that the

movant bears the initial burden of “informing the district court of the basis for its motion, and

identifying those portions of the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, which it believes demonstrate the absence

of a genuine issue of material fact”). The relevant false statements for analysis here, as

mentioned in Maui Jim’s memorandum are: (1) Defendants’ customer service representatives

statements as detailed in Exhibit 32 to Statement of Fact ¶ 65, (2) Defendants’ website’s

authenticity guarantee, (3) Defendants’ Supply Chain Image, and (4) Defendants’ alleged

statement that it has a U.S. location. We address each in turn.

               1.      Defendants’ Customer Service Representatives’ Statements

       Maui Jim attached a 12–page chart entitled “SBG False Representations” as an exhibit to

its Lanham Act Statement of Facts. (Pl.’s Lanham SOF ¶ 65, Ex. 32 at 11–148 (Dkt. No. 428–37).)

Maui Jim’s memorandum of law in support of their false advertising claims based on customer

service representative statements points to this chart. (See Pl.’s Mem. Lanham Act (Dkt. No. 427)

at 37. We addressed a few of these examples above.

       Defendants contend that this segment of Maui Jim’s false advertising case fails under the

first element because, as a matter of law, statements made in response to consumer inquiries are



                                                 48
not statements made ‘in a commercial advertisement.’ To this extent, Courts have held that the

false advertising remedy under the Lanham Act does not cover all deceitful business practices.

See ISI Int'l, Inc. v. Borden Ladner Gervais LLP, 316 F.3d 731, 733 (7th Cir. 2003); Fashion

Boutique of Short Hills, Inc. v. Fendi USA, Inc., 314 F.3d 48, 57 (2d Cir. 2002) (“businesses

harmed by isolated disparaging statements do not have redress under the Lanham Act; they must

seek redress under state-law causes of action.”). In ISI Int’l, the Seventh Circuit confirmed that

letters to customers that misleadingly asserted that the plaintiff lacked rights to license out an

invention did not fall within the scope of a Lanham Act false advertising claim. ISI Int'l, Inc.,

316 F.3d at 733 (7th Cir. 2003) (citing First Health Grp. Corp. v. BCE Emergis Corp., 269 F.3d

800 (7th Cir. 2001)). Similarly, in Sanderson v. Culligan Intern. Co., 415 F.3d 620, 624 (7th

Cir. 2005), the Seventh Circuit held that three supposedly false statements made person-to-

person at trade shows were not actionable as a false advertisement claim under the Lanham Act

because they were not “promotional material disseminated to anonymous recipients.” Id. (citing

First Health Grp. Corp., 269 F.3d at 804). The customer service representatives’ dialogue with

customers or potential customers is thus not actionable as a false advertising claim because they

were not ‘commercial advertisements.’ Id. Those conversations were person-to-person rather

than promotional material disseminated to anonymous recipients. Accordingly, we partially

grant Defendants’ motion for summary judgment in their favor, and deny Maui Jim’s in

respective part, to the narrow extent that they seek judgment in their favor on the false

advertising claims brought solely under Maui Jim’s customer service representatives’ false

statements.




                                                 49
               2.     Defendants’ Website’s Authenticity Guarantee, Supply Chain Image,
                      and U.S. Location Image

       We next turn to three portions from Defendants’ website that are allegedly literally false

statements. These excerpts follow:




(Pl.’s SOF ¶ 65, Ex. 36 (Dkt. No. 428–41) at 5) (“Authenticity Guarantee”), a supply chain graphic,




(Pl.’s Resp. to Defs.’ SOF (Dkt. 466) ¶ 68 (citing Ex. 35) (“Supply Chain Image”), 18 and a world

map depicting that Defendants had an “operation centre” in New York, USA,




18This diagram suggests that Defendants’ supply chain is direct from the manufacturer to the
costumer rather than the “traditional supply chain” that routes from the manufacturer to an
exporter to an importer to a wholesaler to a shop and then to a customer. (Id.). That diagram also
contained the following accompanying sentence: “By offering the world’s largest range of
authentic designer eyewear, sourced directly from the world’s leading eywear [sic] suppliers, we
are here to help you find what you love.” (Id.) Dispute as to whether this diagram was factually
misleading as to the Maui Jim brand exists at least in part because Defendants claim that it “was
accurate and consistent with SmartBuyGlasses’ practice for the majority of its sales including
manufacturers/brands – such as            and          – from which it buys genuine products
                                                50
(Defs.’ Resp. to Pl.’s Lanham SOF (Dkt. No. 459) ¶ 40) (“U.S Location Image.”). 19

       Defendants respond by reasoning that their website additionally contains language

disclaiming these generalized terms: “With some of the brands that we sell, the manufacturers’

warranty will be available worldwide however for other brands the official warranty may not be

available in your country due to territorial limitations and/or brand policies. To cover all

scenarios, we offer our own exclusive 24-month warranty against all manufacturers’ defects


from the manufacturer of the brands and ships it to its consumers” and that they made consumers
aware of this reality through disclaimers. (Id. ¶ 68)
19
  Although Defendants do not dispute that they do not have any physical location or physical
office in New York (id. ¶ 41) they contend that they do have an “operational dropship location in
New York.” (Id. ¶ 40 (citing Defs.’ SOAF ¶ 15).) Therefore, a question of material fact remains
as to whether this statement is truthful. We were not presented with the factual differences
between an ‘operational dropship location,’ an ‘operation centre,’ and a physical location. Nor
have the parties articulated the difference to us at this summary judgment stage. Thus, the
specific factual inquiry left for the jury is whether Defendants’ ‘operational dropship location’
identified as an “operation centre” on the U.S. Location Image was a false statement, given the
fact that Defendants do not have a physical location in New York.


                                                 51
without exception.” (Def’s. Resp. to Pl.’s SOF ¶ 69 (Dkt. No. 459 ¶ 69). As for another

disclaimer, the following appears in small type on the bottom of SmartBuyGlasses.com:




(Id. ¶ 48.) That disclaimer states that SmartBuyGlasses is not owned by or affiliated with the

brands it sells unless stated otherwise. (Id.) The parties dispute the impact of this sentence. As

for another disclaimer, once a customer pulls up a Maui Jim specific model on the website, the

customer is confronted with the following website display:




(Id. ¶ 51.) The last sentence of the above states in relevant part that “SmartBuyGlasses is not

affiliated with nor an official re-seller for Maui Jim and therefore we provide our own

comprehensive 24-month warranty, as Maui Jim do not support their own 24-month warranty

with us.” (Id.) But Defendants’ Kalinko testified that he drafted that language after the litigation

commenced. (Id. (citing Kalinko Dep. 500:13–504:2).) So, the record is unclear as to how long

this disclaimer was posted.




                                                 52
          True, the Sowers Survey 20 indicates that 40.1% of its respondents had a false impression

that Defendants were an authorized retailer of Maui Jim sunglasses. Nevertheless, there remains

a threshold question of material fact as to the falsity of Defendants’ statements (both whether they

are literally false and whether they implicitly convey a false impression) given Defendants’

disclaimers 21 and the other reasons discussed above such that this issue should be brought before

a jury. 22 Therefore, the parties’ respective motions for summary judgment on these issues are

denied.

          D.     Reverse Passing Off

          Maui Jim believes that Defendants are liable for reverse passing off under 15 U.S.C. §

1125(a). Any person who uses in commerce any false designation of origin that is likely to cause

confusion shall be liable to any person who believes that he or she is likely to be damaged by

such act. 15 U.S.C. § 1125(a). To establish a reverse passing off claim, a plaintiff must establish

that: (1) the defendant used a false designation of origin, or a false description or representation



20
  Defendants’ dispute the results of that survey and asked us to exclude it. (Def.’s Resp. to Pl.’s
SOF ¶ 70 (Dkt. No. 459 ¶ 70); Def.’s Mot. to Excl. Surv. and Test. of B. Sowers (Dkt. No. 417).)
We denied that motion. (Dkt. No. 496)
21
  We are also not convinced at this juncture that the Sowers Survey is enough to resolve
questions of material fact regarding falsity because it does not specifically evaluate the effects of
Defendants’ disclaimers.
22
  We find that the advertising issue as to third–party lenses also depends on the resolution of a
question of material fact. The parties dispute whether Defendants’ statements pertaining to third-
party prescription lenses (less than 1% of Defendants’ sales) were false. (See Defs.’ Resp. to
Pl.’s SOF ¶¶ 54–59.) On one hand, Maui Jim contends that Defendants advertised that their
prescription lenses were manufactured by Maui Jim. On the other hand, Defendants contend that
SmartBuyGlasses.com did not so advertise because they referred to those prescription lenses on
their website with words like “our” rather than “Maui Jim’s prescription lenses.” (See id.) We
are unable to say that no question of material fact exists as to whether that statement would be
perceived as misleading as to who “our” pertained to (whether Defendants or Maui Jim) so we
defer that question to the jury as well.

                                                 53
in connection with the goods or services; (2) the defendant caused the goods or services to enter

interstate commerce; and (3) the plaintiff is a person who believes that he or she is likely to be

damaged as a result. See, e.g., Hoopla Sports and Ent. v. Nike, Inc., 947 F. Supp. 347, 352 (N.D.

Ill. 1996). Reverse passing off is where a party misrepresents someone else’s goods’ as their

own. See Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23, 27 n.1, 123 S. Ct.

2041, 2045 n.1 (2003); see also Bretford Mfg. v. Smith Sys. Mfg. Corp., 419 F.3d 576, 580 (7th

Cir. 2005) (“reverse passing off . . . is selling someone else’s goods under your own mark”). 23

Maui Jim’s Reverse Passing Off theory is rooted in Defendants’ incorrect identification of

             as the manufacturer of Maui-Jim-branded sunglasses on commercial invoices it sent

to its customers. Defendants blame this               identification mishap on computer coding that

operated from                   (Pl.’s Resp. to Defs.’ SOF (Dkt. 466) ¶ 51.) Thus, Defendants’

listing of               name rather than Maui Jim’s name on its commercial invoices (whether

intentional or mistaken) does not constitute reverse passing off since they did not represent those

goods as their own. 25


23
  We note that the Ninth Circuit held in 1981 that reverse passing of occurs “when the
wrongdoer removes the name or trademark on another party's product and sells that product
under a name chosen by the wrongdoer,” rather than requiring the passed–off–name be the
wrongdoer’s own. Smith v. Montoro, 648 F.2d 602, 605 (9th Cir. 1981) (emphasis added). We
follow the precise words used by the Supreme Court and the controlling Seventh Circuit and
hold that Defendants must have substituted its own name for the true manufacturer to be liable
for reverse passing off. See Dastar Corp., 539 U.S. at 27 n.1, 123 S. Ct. at 2045 n.1; see also
Bretford Mfg., 419 F.3d at 580. This approach harmonizes with Supreme Court’s explanatory
dicta that illustrated reverse passing off as to prohibit the Coca–Cola Company from filling
Coca–Cola branded bottles with Pepsi–Cola, and then selling it as Coca–Cola. Dastar Corp., 539
U.S. at 32, 123 S. Ct. at 2047.
24
 According to Maui Jim,             is one of Maui Jim’s biggest competitors and one of
Defendants’ main partners. (Pl.’s Mem. Lanham MSJ (Dkt. No. 427) at 38.)
25
  Nothing on the record suggests that Defendants benefited from listing           over Maui Jim
as the manufacturer through the means of kick-backs paid by             increased customer
demand, or otherwise.
                                                 54
       Even if the binding law tracked the Ninth Circuit’s Smith opinion, we would still come to

the same conclusion with respect to Maui Jim’s reverse passing off claim. To this point, we

additionally hold that Maui Jim has not shown they are likely to be damaged based on the

mislabeled invoices. Maui Jim’s memorandum on this point only affords the following two

sentences to explaining the likelihood for damages element: “The damage to Maui Jim is

established by showing a likelihood that consumers will be by SBG’s identification of

as the manufacturer of MAUI JIM-branded sunglasses. The record has unassailable evidence of

actual confusion, which is the best evidence of a likelihood of confusion.” (Pl.’s Mem. MSJ.) To

the contrary, the handful of customer feedback regarding the invoice’s misstatement is not

enough for us to resolve the question of whether these mislabeled invoices caused a likelihood

for Maui Jim to be damaged. 26

       Accordingly, we deny Maui Jim’s motion for summary judgment with respect to its

claims for reverse passing off. 27

       E.      Illinois’ Uniform Deceptive Trade Practices Act

       Maui Jim’s next seeks summary judgment on its claims for deceptive business practices

under Illinois’ Uniform Deceptive Trade Practices Act, 815 ILCS 510 (“UDTPA”). Plaintiff

must establish the same two elements for its Lanham Act and UDTPA claims: (1) that it has a

protectable trademark; and (2) that Defendants' use of the trademark is likely to cause confusion




26
  We note that this situation could be different had the mislabeling of the manufacturer’s
identity occurred on advertisements rather than post-purchase commercial invoices.
27
  Although Defendants’ motion for summary judgment in their favor on the Lanham Act claims
requests judgment “on all of Maui Jim’s Lanham Act Claims,” neither the motion nor
memorandum specifically requested summary judgment in their favor on Maui Jim’s reverse
passing off claims. (See generally Defs.’ Mot. MSJ (Dkt. No. 412); Defs.’ Mem. MSJ (Dkt. No.
416.)) We decline to sua sponte raise that argument.
                                               55
among consumers.” Entm't One UK Ltd. v. 2012Shiliang, 384 F. Supp. 3d 941, 948–49 (N.D. Ill.

2019) (collecting cases). Thus, the basis for summary judgment on the unfair competition claim

is based on the same conduct as Maui Jim’s Lanham Act case. (Pl.’s Mem. Lanham MSJ (Dkt.

427) at 38.) We therefore deny the motions for summary judgment for overlapping reasons as

our denial of the Lanham Act motions for summary judgment.

II.    Maui Jim’s Copyright Claim

       Maui Jim filed a separate motion for summary judgment on its copyright claim. (Pl.’s

Copyright MSJ (Dkt. No. 423); Pl.’s Copyright SOF (Dkt. No. 424); Pl.’s Mem. Copyright MSJ

(Dkt. No. 425).) Defendants also move for summary judgment in their favor on the copyright

claim. (Defs.’ MSJ (Dkt. No. 412); Defs.’ Mem. MSJ (Dkt. No. 416); Defs.’ SOFs (Dkt. Nos.

415, 446, 461, 463).). In summary, Maui Jim’s copyright claim case alleges that it had

copyrighted photographs (the “93 Photographs”) of its sunglasses, and SmartBuyGlasses used

those copyrighted images without Maui Jim’s permission.

       The owner of copyright has the exclusive right to use and to authorize reproduction of the

copyrighted work in copies, including copies of pictorial and graphic works. 17 U.S.C. § 106(1),

(5); 17 U.S.C. § 501(a). Not all copying, however, is copyright infringement. “To establish

infringement, two elements must be proven: (1) ownership of a valid copyright, and (2) copying

of constituent elements of the work that are original.” Feist Publn’s, Inc. v. Rural Tel. Serv. Co.,

499 U.S. 340, 361, 111 S. Ct. 1282, 1296 (1991) (internal citation omitted); Design Basics, LLC

v. Lexington Homes, Inc., 858 F.3d 1093, 1099 (7th Cir. 2017) (quoting JCW Inv., Inc. v.

Novelty, Inc., 482 F.3d 910, 914 (7th Cir. 2007)).




                                                 56
       A.      Fair Use Doctrine

        Defendants assert that Maui Jim’s copyright infringement case fails as a matter of law

because of the fair use doctrine. The fair use doctrine is a statutory defense codified at § 107 of

the Copyright Act. 17 U.S.C. § 107; see also Kienitz v. Sconnie Nation LLC, 766 F.3d 756, 758

(7th Cir. 2014). Under this doctrine, using another’s copyrighted work is “fair” for purposes

such as “criticism, comment, news reporting, teaching, scholarship, or research” and is therefore

“not an infringement of copyright.” Id. These examples “guide[ ]” the analysis under the first

factor. Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 578, 114 S. Ct. 1164, 1171 (1994);

Red Label Music Publ’g, Inc., 388 F. Supp. 3d at 984. To determine whether § 107 saves a

defendant in a copyright infringement lawsuit, courts consider the following factors: (1) the

purpose and character of the use, including whether such use is of a commercial nature or is for

nonprofit educational purposes; (2) the nature of the copyrighted work; (3) the amount and

substantiality of the portion used in relation to the copyrighted work as a whole; and (4) the

effect of the use upon the potential market for or value of the copyrighted work. 17 U.S.C. § 107;

see e,g., Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687, 692–93 (7th Cir. 2012); Red

Label Music Publ'g, Inc. v. Chila Prods., 388 F. Supp. 3d 975, 983 (N.D. Ill. 2019). The burden

of proof here is on Defendants because fair use is an affirmative defense, meaning that the

defendant must present “evidence sufficient to withstand summary judgment.” Chi. Bd. of Educ.

v. Substance, Inc., 354 F.3d 624, 629 (7th Cir. 2003).

       The first factor considers the purpose and character of the use, including whether such

use is of a commercial nature or is for nonprofit educational purposes. 17 U.S.C. § 107(1).

“Central to determining the purpose and character of a work is whether the new work merely

supersedes the original work, or instead adds something new with a further purpose or of a



                                                 57
different character.” Brownmark Films, LLC, 682 F.3d at 693 (internal citation omitted). Here,

the purpose and character of the use is commercial as the parties use these copyrighted

photographs to advertise and sell Maui-Jim-branded sunglasses. Nothing in the record suggests

that Defendants add something new to these photographs. This first factor thus weighs against

fair use.

        The second factor focuses on the nature of the copyrighted work. 17 U.S.C. § 107(2).

Works that are creative in nature are closer to the core of intended copyright protection than are

more fact-based works. Campbell, 510 U.S. at 586, 114 S. Ct. at 1175 (collecting cases).

Defendants argue that these 93 Photographs are merely functional, low-creativity works designed

to present Maui Jim sunglasses for sale and are not creative or artistic works. But a copyrighted

work need only possess “at least some minimal degree of creativity.” Feist Publn’s, Inc., 499

U.S. at 345, 111 S. Ct. at 1287. “[T]he requisite level of creativity is extremely low; even a

slight amount will suffice.” Id. “The vast majority of works make the grade quite easily, as they

possess some creative spark, no matter how crude, humble or obvious it might be.” Id. (internal

quotations and citation omitted). Courts have found that photographs, even if taken partly for

informative purposes, can still be creative. See, e.g., Balsley v. LFP, Inc., 691 F.3d 747, 760 (6th

Cir. 2012) (finding that amateur photograph of a wet t-shirt contest had “a mixed nature of fact

and creativity”); Kelly v. Arriba Soft Corp., 336 F.3d 811, 820 (9th Cir. 2003) (“Photographs that

are meant to be viewed by the public for informative and aesthetic purposes . . . are generally

creative in nature.”). Even photographs of “mundane articles of furniture” have been found to

have a creative nature for copyright purposes. See Ashley Furniture Indus., Inc. v. Am. Signature,

Inc., No. 2:11-CV-427, 2014 WL 11320708, at *9 (S.D. Ohio 2014) (“although the copyrighted




                                                 58
photographs at issue in this case depict comparatively mundane articles of furniture, they are at

least as creative as the surreptitious grab shot at issue in Balsley.”).

        Here, although the 93 Photographs are mundane depictions of Maui Jim’s sunglasses, we

find that the process of creating those photographs necessarily included decisions about lighting,

camera angle and distance, shadowing, and post-production editing. Additionally, creative

judgment was necessarily exercised in selecting which photographs to use on Maui Jim’s

advertisements. Therefore, we hold that the second factor weighs in Maui Jim’s favor against

the fair use doctrine.

        The third factor scrutinizes the amount taken by the alleged infringers “in relation to the

copyrighted work as a whole.” 17 U.S.C. § 107(3). Courts sometimes ask whether the secondary

use took the “heart” of the original work. Harper & Row Publishers, Inc. v. Nation Enterprises,

471 U.S. 539, 544, 564–65, 105 S. Ct. 2218 (1985). Ultimately, “the extent of permissible

copying varies with the purpose and character of the use.” Campbell, 510 U.S. at 586–87, 114 S.

Ct. at 1175. Here, Defendants used the entirety of each photograph at issue. Thus, this factor

weighs against the fair use doctrine and in favor of Maui Jim.

        Last, the fourth factor addresses “the effect of the use upon the potential market for or

value of the copyrighted work.” 17 U.S.C. § 107(4). This factor is often the most important of

the four. See Red Label Music Publ'g, Inc., 388 F. Supp. 3d at 986 (citing Kienitz, 766 F.3d at

758). In assessing this factor, courts ask whether the contested use is a complement to the

protected work (allowed) rather than a substitute for it (prohibited). See Kienitz, 766 F.3d at 758–

59. Still, “Market harm is a matter of degree, and the importance of this factor will vary, not

only with the amount of harm, but also with the relative strength of the showing on the other

factors.” Id. at 590 n.21, 114 S. Ct. at 1170 n.21. Courts must “consider not only the extent of



                                                   59
market harm caused by the particular actions of the alleged infringer, but also ‘whether

unrestricted and widespread conduct of the sort engaged in by the defendant ... would result in a

substantially adverse impact on the potential market’ for the original.” Id. at 590, 114 S. Ct. 1164

(internal citation omitted). The ‘market’ in fair use cases means the potential market for not only

the original work, but also derivative uses and licensing rights.” Red Label Music Publ'g, Inc.,

388 F. Supp. 3d at 987 (citing Thomas Plotkin & Tarae Howell, “Fair Is Foul and Foul Is

Fair:” Have Insurers Loosened the Chokepoint of Copyright and Permitted Fair Use's Breathing

Space in Documentary Films?, 15 Conn. Ins. L.J. 407, 433–34 (2009) (“Even if the first three

factors of the test can be satisfied, the fourth factor pre-supposes a licensing market for the

copyrighted work which may render any abrogation of permission harmful, and thus not a fair

use.”)).

           Here, we observe that Maui Jim uses its 93 Photographs for commercial purposes: to

promote both its own sales and its authorized retailers’ sales of Maui Jim sunglasses. The

widespread reproduction of Maui Jim’s 93 Photographs by resellers who do not pay to be Maui

Jim’s ‘authorized retailers’ certainly affects Maui Jim’s market for licensing the right to use

these advertising photos. Indeed, Defendants’ theory that no market exists for these photographs

ignores the reality that a benefit of contracting to act as one of Maui Jim’s authorized retailers is

the right to use these copyrighted photographs in advertisements. Thus, this factor weighs in

Maui Jim’s favor and against the fair use doctrine.

           There is no question of material fact that the weight of these four factors falls against

application of the fair use doctrine. Accordingly, we hold that no reasonable jury could find that

Defendants’ use of Maui Jim’s copyrighted photographs to advertise their resale of Maui-Jim-




                                                    60
branded sunglasses was fair use of Maui Jim’s copyrights. We next turn to the elements of a

copyright infringement claim.



        B.      Copyright Ownership Over the 93 Photographs

        Maui Jim must prove that it owns a valid copyright over each of the 93 Photographs. Under

17 U.S.C. § 410(c), the certificate of a registration made before or within five years after first

publication of the work shall constitute prima facie evidence of the validity of the copyright and

of the facts stated in the certificate. 17 U.S.C. § 410(c). Here, it is undisputed that the U.S.

Copyright Office issued Certificates of Registration for the 93 Photographs. (Defs.’ Resp. to Pl.’s

Copyright SOF (Dkt. No. 461) ¶ 8 (citing Second Amend. Compl. (Dkt. No. 257) at 145–244.) It

is also undisputed that each registration was issued within five years of Maui Jim’s first publication

of each of the 93 Photographs. (Id.)

        Defendants contend that twenty-two of the 93 Photographs (“22 Photographs”) at issue

cannot be a basis for relief because Maui Jim did not timely register those images. Under

17 U.S.C. § 412, statutory damages for copyright infringement are not available before the

effective date of its registration, unless such registration is made within three months after the first

publication of the work or one month after the copyright owner has learned of the infringement.

See, e.g., FM Indus., Inc. v. Citicorp Credit Servs., Inc., 614 F.3d 335, 336 (7th Cir. 2010) (citing

17 U.S.C. § 412); Intercom Ventures, LLC v. City Media Plus Ex-Yu Streaming, No. 12-cv-10275,

2013 WL 4011052, at * 5 (N.D. Ill. Aug. 6, 2013).

        On this issue, Maui Jim argues that Defendants’ motion for summary judgment on these

22 Photographs should be denied because Defendants offer no evidence that they first reproduced

or publicly displayed those photographs before they were registered with the U.S. Copyright



                                                  61
office. (Pl.’s Resp. to Defs.’ MSJ (Dkt. 464) at 45.) The parties do not dispute that the 93

Photographs were generally published on Maui Jim’s website or in print between March 2015 and

April 2016, even though they were not registered until August 8, 2016. (Defs.’ Resp. to Pl.’s

Copyright SOF (Dkt. No. 461) ¶¶ 8, 20-21, 108.) True, even Maui Jim agrees that they “did not

register its copyrights in the 22 photographs within three months after their publication.” (Pl.’s

Reply MSJ (Dkt. No. 490) at 45.) But missing the three-month timeline alone does not mean that

Maui Jim cannot possibly recover damages on those photographs. Rather, 17 U.S.C. § 412 also

allows damages be recovered within one month after the copyright owner has learned of the

infringement. Thus, Maui Jim can still recover statutory damages on the 22 Photographs if

Defendants began its infringing conduct after the registration date. See 17 U.S.C. § 412(2). The

evidence on the record lapses in this respect. Therefore, Defendants do not meet their burden to

inform us of the basis for its motion in this regard, see Celotex, 477 U.S. at 323, 106 S. Ct. at 2553,

and we deny Defendants’ motion for summary judgment as to these 22 Photographs. 28

       C.      Copying

       Next, Maui Jim must prove that Defendants copied its copyrighted material without its

permission. See Feist Publn’s, Inc., 499 U.S. at 361, 111 S. Ct. at 1296; see also Design Basics,

LLC, 858 F.3d at 1099 (quoting JCW Inv., Inc., 482 F.3d at 914). The Copyright Act affords no

protection against the independent creation of a work that happens to resemble some prior creation.

See id.; see also Selle v. Gibb, 741 F.2d 896, 901 (7th Cir. 1984) (“Proof of copying is crucial . . .

no matter how similar the two works may be (even to the point of identity), if the defendant did

not copy the accused work, there is no infringement.”). Recognizing that direct evidence of




28
  Defendants may revisit their argument concerning the 22 Photographs at trial. See 17 U.S.C.
§ 412 (“Registration as prerequisite to certain remedies for infringement.”)
                                                  62
copying is only rarely available, a plaintiff may also “prove copying by showing that the defendant

had the opportunity to copy the original (often called ‘access’) and that the two works are

‘substantially similar,’ thus permitting an inference that the defendant actually did copy the

original.” Design Basics, 858 F.3d at 1099 (quoting Peters v. West, 692 F.3d 629, 633 (7th Cir.

2012)).

          To prove copying by circumstantial evidence, Maui Jim must show both that Defendants

had both access to the 93 Photographs and that the photographs are substantially similar. Although

the parties dispute whether Defendants’ Rule 30(b)(6) deponent (Kalinko) admitted that their

website displayed images of Maui Jim sunglasses, the parties agree that the 93 Photographs were

published on Maui Jim’s website or in print between March 2015 and April 2016, and that

Defendants had access to them. (Defs.’ Resp. to Pl.’s Copyright SOF (Dkt. No. 461) ¶¶ 20-21.)

Further, the parties agree that Defendants did not independently create any of the 93 images of

Maui-Jim-branded sunglasses it displays on its website. (Defs.’ Resp to Pl.’s Copyright SOF (Dkt.

No. 461) ¶ 16.) 29

          We next address the similarity between the 93 Photographs and the images on Defendants’

website. The Seventh Circuit applies the ‘ordinary observer’ test to determine whether two works

are substantially similar. See Design Basics, 858 F.3d at 1099 (quoting Peters v. West, 692 F.3d

629, 633 (7th Cir. 2012)). This test asks whether the accused work is so similar to the plaintiff's

work that an ordinary reasonable person would conclude that the defendant unlawfully




29Nevertheless, even if ‘access’ was a disputed fact, we would infer the existence of access
because of the striking similarity of the works at issue. Weller, 312 F. Supp. 3d at 718 (quoting
Design Basics, 858 F.3d at 1100 (“inference of access may also arise from ‘proof of similarity
which is so striking that the possibilities of independent creation, coincidence and prior common
source are, as a practical matter, precluded.’”)).

                                                63
appropriated the plaintiff's protectable expression. Weller v. Flynn, 312 F. Supp. 3d 706, 720 (N.D.

Ill. 2018) (quoting Design Basics, 858 F.3d at 1101). “With respect to photography, copyright

infringement has been found where the [accused] photographer in choosing the subject matter,

camera angle, lighting, etc., copies and attempts to duplicate all of such elements as contained in

a prior photograph.” Bryant v. Gordon, 483 F. Supp. 2d 605, 617 (N.D. Ill. 2007) (internal citations

and quotations omitted). For the following reasons, we agree with Maui Jim to the extent that the

comparisons shown in Copyright MSJ Exhibit 9 resemble identical images of Maui Jim sunglasses

used on Defendants’ website and Maui Jim’s website. (Compare Pl.’s Mem. Copyright MSJ Ex.

9 (Dkt. 425–1) Column 4 with id. Column 5.) As one example:




(Id. at 12.) In this example, Maui Jim Copyright Registration Number VA 2-015-593 is depicted

in the fourth column. That depiction is a photograph of a black pair of sunglasses facing the

right. (Id.) This pair of sunglasses is lying on a white surface with shadows beneath both the

sunglass’s earpiece and each lens. (Id.) The fifth column contains an identical photograph hosted

on Defendants’ website. (See id.) The images of Maui Jim’s sunglasses that Defendants host on

their webpage are identical to Maui Jim’s 93 Photographs in every way: they show the same

angle, perspective, shadows and shading, colors, and positioning. Although Defendants ask us to

infer that this is merely the same pairs of sunglasses shot at standard angles against a standard

white background, we hold that no reasonable jury would find these photos are anything but

identical. The fact that all of Exhibit 9’s images contained in Column 4 and 5 appear identical


                                                 64
combined with the fact that there is no dispute that Defendants did not independently take or

create any of those 93 images leads us to conclude that a reasonable jury could not possibly find

them to be unidentical or coincidental. (Defs.’ Resp. to Pl.’s Copyright SOF ¶ 16–17.)

Therefore, we find that they are substantially similar and that a reasonable ordinary observer

could not possibly conclude otherwise.

         For these reasons, we grant Maui Jim’s motion for summary judgment on its copyright

infringement claims, and deny Defendants’. We leave the factual issue of calculating damages for

trial.

III.     Tortious Interference

         Defendants move for summary judgment in their favor on Maui Jim’s claim for tortious

interference with third-party contracts. Maui Jim does not move for summary judgment on its

tortious interference claim. To state a claim for tortious interference, Maui Jim must show: (1)

the existence of a valid and enforceable contract between the plaintiff and another, (2)

Defendants’ awareness of that contract, (3) Defendants’ intentional and unjustified inducement

of a breach of the contract, (4) a subsequent breach by the other caused by Defendants’ conduct,

and (5) damages. See, e.g., Webb v. Frawley, 906 F.3d 569, 577 (7th Cir. 2018); Hess v. Kanoski

& Assocs., 668 F.3d 446, 454 (7th Cir. 2012).

         The first element that Maui Jim must show is the existence of a valid and enforceable

contract between the plaintiff and another. See Cromeens, Holloman, Sibert, Inc. v. AB Vovo,

349 F.3d 376, 398 (7th Cir. 2003) (rejecting a tortious interference with contract claim where the

plaintiffs had “not presented any evidence that [any entity] breached already-existing agreements

because of [the defendant’s] conduct”). The parties dispute whether Maui Jim can prove the

existence of the relevant third-party contracts as a starting point. (See, e.g., Defs.’ Resp. to Pl.’s



                                                  65
SOAF (Dkt. 485) ¶¶ 101–102.) Therefore, the question of whether Maui Jim produced enough

evidence to establish the existence of contracts between it and third-parties is based on disputed

questions of material fact such that judgment as a matter of law would be inappropriate. 30

       The second element is Defendants’ awareness of that contract. Here, there is no question

of material fact that Defendants were aware that Maui Jim contracted with authorized retailers

and that those authorized retailers were prohibited from selling to other retailers (like

Defendants). For example, in 2008, Maui Jim wrote to Defendants the following:

               By purchasing Maui Jim sunglasses from any authorized Maui Jim
               account, you are inducing that retailer to breach its contract with
               Maui Jim, which will subject you to civil liability for interference
               with a contractual relationship. Your continued sale of any diverted
               Maui Jim products will be considered willful and malicious.

               ...

               Please cease and desist from attempting to procure Maui Jim
               products from any Maui Jim authorized accounts in the future. Such
               interference would likely result in those accounts being terminated
               and you will be liable for any damage suffered by Maui Jim as a
               consequence of such termination and diversion of our product.

               Now that you are aware of Maui Jim’s policy regarding its
               authorized retail accounts, you are on notice that future violations
               will constitute intentional interference with contractual relations.



30
  This necessarily defers the legal question of whether those third-party contracts are valid and
enforceable. Insofar as Defendants contend that those contracts are unenforceable under
European law: the European Court of Justice (“ECJ”) squarely addressed the legality of
authorized retailer contracts and distribution networks under TFEU Article 101 in the context of
luxury or high-end goods and ruled such contracts are not prohibited when three conditions are
met: (1) the product necessitates a selective distribution system because it is high quality or
technical; (2) resellers must be chosen on the basis of objective criteria; (3) the criteria defined
must not go beyond what is necessary. Case C-230/16, Coty Germany GmbH v Parfumerie
Akzente GmbH, 2017 EUR-Lex CELEX LEXIS 62016CJ0230, at ⁋ 24. In the words of the ECJ:
“[T]he characteristics and conditions of a selective distribution system may, in themselves,
preserve the quality and ensure the proper use of such goods.” Id., at ⁋ 26. Indeed, the ECJ held
that contract terms prohibiting authorized retailers from selling luxury goods through third-party
online retailers were not illegal contract terms. Id. at ⁋⁋ 40, 52.
                                                 66
(Pl.’s Resp. to Defs.’ Amend. SOF (Dkt. No. 466) ¶ 100 (citing Defs.’ Amend. SOF (Dkt. No.

446) Ex. 43 (available at Dkt. No. 415–59 at 2).). Defendants’ David Menning responded and

recognized a mutual understanding. (Defs.’ Amend. SOF Ex. 43 (Dkt. No. 415–59) at 2.) Thus,

Defendants fail to show that there is no question of material fact that they were unaware of the

relevant third-party contracts.

       As to the third and fourth elements, Defendants’ intentional inducement of a breach and a

subsequent breach, Defendants do not address either in their motion for summary judgment on

this issue. (Defs.’ Mem. MSJ (Dkt. No. 416) at 57–62.) Thus, Defendants fail to meet their

burden as movant at summary judgment on these issues. See Celotex Corp., 477 U.S. at 323, 106

S. Ct. at 2553.

       Although we need not address the final element of damages, we nevertheless note that

that remains a question of material fact as evidence on the record suggests that Maui Jim

incurred financial harm due to Maui Jim’s alleged interference with its third-party contracts.

(See, e.g., Defs.’ Resp. to Pl.’s SOAF (Dkt. No. 485) ¶ 103.)

       Accordingly, we deny Defendants’ motion for summary judgment as to tortious

interference.

IV.    Defendants’ Counterclaims for Defamation and Unjust Enrichment Claims

       Defendants filed counterclaims for defamation and unjust enrichment against Maui Jim.

(Defs.’ MSJ (Dkt. No. 412); see also Defs.’ Mem. MSJ (Dkt. No. 416) at 62–66.) Maui Jim also

filed a motion for summary judgment on Counterclaimants’ defamation and unjust enrichment

counterclaims. (Pl.’s Counterclaim MSJ (Dkt. No. 420); see also Pl.’s Mem. Counterclaim MSJ

(Dkt. No. 422).) For the following reasons, Counterclaimants’ motion for summary judgment as

to its counterclaims is denied.



                                                67
       A.      Counterclaim: Defamation Per Se

       Counterclaimants’ defamation per se claim is brought under Illinois law based on

allegations that Maui Jim knowingly made false statements to both customers and U.S. customs

officials. These claims are bases on two incidents. (Defs.’ Counterclaims (Dkt. No. 394–1 ¶ 29–

30).) First, Defendant–Counterclaims allege that Maui Jim’s corporate headquarters and

customer service representatives falsely instructed potential SmartBuyGlasses’ customers that

SmartBuyGlasses sells counterfeit goods, that the Maui-Jim-branded sunglasses they sell are

‘fake’ or ‘not authentic,’ and that SmartBuyGlasses ‘is not an authentic website.’ (Id. ¶ 29.)

Counterclaimants additionally allege that Maui Jim contacted SmartBuyGlasses’ customers

directly and claimed that their sunglasses are not genuine. (Id.) As for the second incident,

Counterclaimants allege that Maui Jim falsely claimed to customs officials that Maui-Jim-

branded sunglasses shipped by SmartBuyGlasses to U.S. Consumers were “not genuine,”

causing U.S. customs to seize their authentic sunglasses. (Id. ¶ 30.)

       “A defamatory statement is a statement that harms a [party's] reputation to the extent it

lowers the [party] in the eyes of the community or deters the community from associating with

[the party].” Doctor's Data, Inc. v. Barrett, 170 F. Supp. 3d 1087, 1102–03 (N.D. Ill. 2016)

(quoting Green v. Rogers, 234 Ill.2d 478, 491, 917 N.E.2d 450, 459 (2009)). Under Illinois law,

the elements of a defamation per se claim is “that the defendant made a false statement about the

plaintiff, that the defendant made an unprivileged publication of that statement to a third party,

and that this publication caused damages.” Id. Illinois’ courts have recognized four categories of

statements that are considered defamatory per se: (1) words that impute the commission of a

criminal offense; (2) words that impute infection with a loathsome communicable disease; (3)

words that impute an inability to perform or want of integrity in the discharge of duties of office



                                                 68
or employment; or (4) words that prejudice a party, or impute lack of ability, in his or her trade,

profession or business.” Kolegas v. Heftel Broad. Corp., 154 Ill. 2d 1, 10, 607 N.E.2d 201, 206

(1992) (internal citations omitted). Counterclaimants reason that stating that they sold stolen

goods imputes the commission of a criminal offense (category 1) and that they sold counterfeit,

damaged, or used goods both imputed a want of integrity in their duties of office (category 3)

and constituted words that prejudice their business (category 4).

       A statement that falls into one of these categories will not be found defamatory per se if it

true or is reasonably capable of an innocent construction. See id. Here, it is undisputed that Maui

Jim said that Counterclaimants sold counterfeit, fake, inauthentic, or non-genuine goods through

its website. (See, e.g., Defs.’ Resp. to Pl.’s SOF (Dkt. No. 460) ¶ 22.) But, since truth is a

defense to a defamation claim, the fact that we previously found in this opinion that the

legitimacy of Counterclaimants’ Maui-Jim-branded sunglasses is a question of material fact for

the jury, we decline to reach this question as a matter of law. Therefore, we deny the parties’

motions for summary judgment with respect to Counterclaimants’ defamation claims. (Defs.’

MSJ (Dkt. No. 412); Pl.’s Counterclaim MSJ (Dkt. No. 420).) 31



31
   Maui Jim contends that summary judgment in its favor is additionally appropriate under the
unclean hands doctrine because Counterclaimants made false statements to both U.S. Customs
and consumers about the manufacturer and/or source of their Maui Jim-branded sunglasses by
representing that           made them. See, e.g., Intercon Sols., Inc. v. Basel Action Network,
969 F. Supp. 2d 1026, 1064 (N.D. Ill. 2013), aff’d on other grounds, 791 F.3d 729 (7th Cir.
2015) (discussing the doctrine of unclean hands). Maui Jim contends that these false documents
prompted them to make some of the statements at issue in this lawsuit. “The bad conduct
constituting unclean hands must involve fraud, unconscionability or bad faith toward the party
proceeded against, and must pertain to the subject matter involved and affect the equitable
relations between the litigants.” Int’l Union, Allied Indus. Workers of Am., v. Local Union No.
589, Allied Indus. Workers of Am., 693 F.2d 666, 672 (7th Cir. 1982) (internal quotations and
citations omitted). We find that this is a factual question for the jury that is inappropriate at this
juncture because it turns on, among other things, the factually disputed material question as to
whether Counterclaimants’ inaccurate statements as to                  involvement was bad-faith
misconduct or a good-faith computer coding error. (Pl.’s Resp. to Defs.’ SOF (Dkt. 466) ¶ 51).
                                                  69
       B.      Counterclaim: Unjust Enrichment

       Counterclaimants’ unjust enrichment claim seeks to recover the profits that Maui Jim

earned through both its allegedly defamatory statements and improper use of trademark and

copyright law. “[I]f an unjust enrichment claim rests on the same improper conduct alleged in

another claim, then the unjust enrichment claim will be tied to this related claim–and, of course,

unjust enrichment will stand or fall with the related claim.” Cleary v. Philip Morris Inc., 656

F.3d 511 (7th Cir. 2011). Thus, to the extent that the parties’ motions for summary judgment on

Counterclaimants’ unjust enrichment claim is premised upon the surviving defamation claim,

they are denied. (Defs.’ MSJ (Dkt. No. 412); Pl.’s Counterclaim MSJ (Dkt. No. 420). Similarly,

to the extent those motions are premised on improper use of intellectual property law: they are

denied as intellectual property claims also survive the summary judgment stage. (Id.)

V.     Motion to Reconsider

       We next address SmartBuyGlasses’ motion to reconsider pursuant to Fed. R. Civ. P.

59(e). (Mot. for Recons. (“Mot.”) (Dkt. No. 378).) SmartBuyGlasses seek review of our May

10, 2019 Order that granted Maui Jim’s motion to dismiss Counts IV, V, and VI, and Count II (in

part) of their second amended counterclaim. (Mem. Op. and Order (“Order”) (Dkt. No. 358).)

For the reasons set forth below, we deny their motion to reconsider.

       A.      Background

       We assume familiarity with the relevant facts as detailed in our May 10, 2019 Order and

thus do not fully recount them here. (Order at 2–5.) On May 10, 2019, we issued our Order

granting Maui Jim’s motion to dismiss Counts I, III, IV, V, and VI and dismiss in part Count II

of SmartBuyGlasses’ second amended counterclaim. (Id. at 40.) On June 2, 2019,

Counterclaimant filed the instant motion for reconsideration of our Order with respect to Count



                                                70
II (defamation); Count IV (violation of California’s Cartwright Act, Cal. Bus. & Prof. Code §

16700, et seq.); Count V (violation of California’s Unfair Competition Law, Cal. Bus. & Prof.

Code § 17200, et seq.); and Count VI (violation of Article 101 of the Treaty on the Functioning

of the European Union). (Mot. at 1.) SmartBuyGlasses contends that we committed manifest

errors of law that require us to modify our Order in their favor. (Id. at 1–2.) Alternatively, they

move to dismiss Count VI of Maui Jim’s second amended complaint (tortious interference with

contract) for forum non conveniens and international comity if we maintain our dismissal of

Count VI of the counterclaim. (Id.)

       Count II of SmartBuyGlasses’ second amended counterclaim alleges defamation per se in

connection with the fifth paragraph in Maui Jim’s January 23, 2017 press release and several

statements made by Maui Jim to SmartBuyGlasses potential and current customers as well as

customs officials. (2d Am. Countercl. ¶¶ 26–30, 43.) We granted in part the motion to dismiss

Count II based upon to the press release, finding that the statements in the fifth paragraph were

protected under Illinois’ innocent construction rule and thus were not actionable as defamation

per se. (Order at 14–15.) Specifically, we found that “when the press release is read as a whole

and the words given their natural and obvious meaning, the statements in the fifth paragraph

refer to Maui Jim’s lawsuit and its allegations, instead of a defamatory attack that can be

separated from the bulk of the press release.” (Order at 15 (internal quotation marks omitted)

(citation omitted).) We denied in part the motion to dismiss Count II based on other statements.

(Order at 11–13.) SmartBuyGlasses now moves us to reconsider our dismissal with respect to

the press release. (Mot. at 1.) In the motion for reconsideration, SmartBuyGlasses contends that

we committed manifest errors of law when dismissing part of Count II because we “failed to




                                                 71
properly apply the republication rule and erroneously believed republishing the allegations from

the complaint was immunized by the litigation privilege or fair report privilege.” (Mot. at 1–2.)

       Count IV of SmartBuyGlasses’ second amended counterclaim alleges that Maui Jim

violated California’s antitrust law, the Cartwright Act, Cal. Bus. & Prof. Code § 16700 et seq.

(2d Am. Countercl. ¶¶ 61–76.) Related, 32 Count V alleges that Maui Jim violated California’s

unfair competition law, Cal. Bus. & Prof. Code § 16720 et seq. (2d Am. Countercl. ¶¶ 77–85.)

We found that SmartBuyGlasses did not adequately allege actionable injury under the Cartwright

Act. The Cartwright act requires “(1) unlawful conduct, (2) causing an injury to the plaintiff, (3)

that flows from that which makes the conduct unlawful, and (4) that is of the type the antitrust

laws were intended to prevent.” (Order at 23 (citing Knevelbaard Dairies v. Kraft Foods, Inc.,

232 F.3d 979, 987 (9th Cir. 2000 (internal citation omitted)).) SmartBuyGlasses urges that we

committed manifest errors of law since we “(i) misapprehended SmartBuyGlasses’ Cartwright

Act claim because SmartBuyGlasses pled injury from Maui Jim’s termination of those suppliers

who violate the pricing policy to sell to SmartBuyGlasses and (ii) failed to properly interpret the

Ninth Circuit’s holding in Knevelbaard Dairies v. Kraft Foods, Inc.[,] 232 F.3d 979, 988 (9th

Cir. 2000), with respect to antitrust standing and injury.” (Mot. at 2.)

       Count VI of SmartBuyGlasses’ second amended counterclaim alleges Maui Jim violated

the Treaty on the Functioning of the European Union (“TFEU”) Article 101.

(2d Am. Countercl. ¶¶ 86–90.) SmartBuyGlasses alleged TFEU Article 101(1) prohibits Maui

Jim’s authorized retailer contracts as unlawful restraints on trade. (Id. ⁋ 88.) We dismissed the

TFEU claim on the grounds of forum non conveniens, relying particularly on the public interest




32
   Because the unfair competition law counterclaim is coterminous with the Cartwright Act
counterclaim, dismissal of the latter leads to dismissal of the former. (Order at 25–26.)
                                                 72
factors counseling against a US court interpreting EU law. (Order at 26, 30–33.)

SmartBuyGlasses now moves us to reconsider our dismissal of its EU antitrust claim. (Mot. at 1.)

They argue that we misapplied the law of forum non conveniens, applied inapposite case law,

and should have dismissed Maui Jim’s tortious interference claim since we dismissed

SmartBuyGlasses’ EU antitrust claim. (Mot. at 12–13.)

       B.      Legal Standard

       Under Rule 59(e), district courts may entertain motions “to alter or amend a judgment.”

Fed. R. Civ. P. 59(e). Motions under Rule 59(e) will only be granted to correct manifest errors

of law or fact. Divane v. Krull Elec. Co., 194 F.3d 845, 848 (7th Cir. 1999) (citing Moro v. Shell

Oil Co., 91 F.3d 872, 876 (7th Cir. 1996)). “A party moving for reconsideration pursuant to

Rule 59(e) bears a heavy burden of establishing that the court should reverse its prior judgment.”

Scott v. Bender, 94 F. Supp. 2d 859, 865 (N.D. Ill. 2013) (citing Caisse Nationale de Credit

Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th Cir. 1996)). “Motions to reconsider

sounding under Rule 59(e) should only be granted in rare circumstances.” Id. (citing Bank of

Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)). A Rule 59(e)

motion “is not appropriately used to advance arguments or theories that could and should have

been made before the district court rendered a judgment, . . . or to present evidence that was

available earlier.” LB Credit Corp. v. Resolution Tr., 49 F.3d 1263, 1267 (7th Cir. 1995)

(citations omitted).

       C.      Analysis

               1.      Defamation Claim Related to the Press Release (Count II)

       SmartBuyGlasses avers that we “failed to properly apply the republication rule and

erroneously believed republishing the allegations from the complaint was immunized by the



                                                73
litigation privilege or fair report privilege.” (Mot. at 1–2.) SmartBuyGlasses summarizes the

“republication rule” as “republishing one’s allegations from a lawsuit to third parties, whether in

a press release or other manner, is defamatory if the underlying allegations themselves are false

and defamatory” and argues that “under the rule, the press release is not capable of an innocent

construction.” (Dkt. No. 379-1 at 2–5.) SmartBuyGlasses also assert that they did not concede

that the other paragraphs of the press release are not defamatory. (Id. at 7.) Lastly, they argue

that the Seventh Circuit’s Republic Tobacco decision confirms that SmartBuyGlasses stated a

defamation claim. (Id. at 11–12.) We will address each argument in turn.

       As an initial matter, SmartBuyGlasses raises new arguments in this motion that it could

have made before our prior ruling. A Rule 59(e) motion is not an appropriate means “to advance

arguments or theories that could and should have been made before the district court rendered a

judgment.” LB Credit Corp. v. Resolution Tr., 49 F.3d 1263, 1267 (7th Cir. 1995) (citations

omitted). SmartBuyGlasses contends that Rule 54(b) governs this case because they seek

reconsideration of an interlocutory, non-final order, and as a result SmartBuyGlasses did not

waive its reliance on the rule. (Dkt. No. 409 at 2 n.1.) However, the stated proposition applies

regardless of whether the movant raises a motion to reconsider under Rule 54(b) or Rule 59(e).

See Ace Hardware Int’l Holdings Inc. v. Masso Expo Corp., No. 11 C 3928, 2012 WL 182236, at

*3 (N.D. Ill. Jan. 23, 2012) (motions to reconsider do “not provide a party with the opportunity

to take a second bite at the apple or raise new arguments that it did not make in the first

instance.”) (citation omitted). SmartBuyGlasses gives no reason why it did not earlier rely on

the republication rule and its newly cited cases.

       More importantly, the application of the republication rule does not reverse our

conclusion regarding the reasonable innocent construction of the fifth paragraph. The innocent



                                                    74
construction rule has the effect of exculpating an otherwise defamatory per se statement and is

considered an exception to the republication rule. See Tuite v. Corbitt, 224 Ill. 2d 490, 502, 866

N.E.2d 114, 121 (Ill. 2006) (“even if a statement falls into one of the categories of words that are

defamatory per se, it will not be actionable per se if it is reasonably capable of an innocent

construction.”) (internal citation omitted); Snitowsky, 297 Ill. App. 3d at 311, 696 N.E.2d at 766

(explaining the innocent construction rule “presents an important qualification to the rule which

renders a republisher liable for the original defamation despite referring to the charges of

misconduct as allegations”). Thus, even if republishing one’s defamatory statement is

defamation per se, if it is subject to an innocent construction, the republished statement is

protected. See Owens v. CBS Inc., 173 Ill. App. 3d at 990, 527 N.E.2d at 1305

(“Before statements will be judged defamatory as a matter of law, they must be considered in

light of what has come to be known as the innocent-construction rule.” (citing Owen v. Carr, 113

Ill. 2d 273, 278, 497 N.E.2d 1145, 1147 (Ill. 1986)). Thus, merely asserting the republication

rule, without an independent showing that the fifth paragraph is not protected by the innocent

construction rule, is not enough for us to reconsider our ruling. 33

       We next find SmartBuyGlasses’ contention that it did not concede that the other

paragraphs of the press release are not defamatory is inconsistent with the record.

SmartBuyGlasses’ second amended counterclaim refers only to the fifth paragraph of the press

release. (2d Am. Countercl. at 28, 41.) And in their opposition to Maui Jim’s motion to dismiss,

SmartBuyGlasses distinguished the fifth paragraph from the remainder of the press release.

(Dkt. No. 231 at 9.) For example, they stated, “[i]n looking at the press release as a whole, the




33We need not address the litigation and fair report privileges arguments because we already
found that the statements are not actionable as defamation per se.
                                                  75
first four paragraphs all relate to the allegations being made in the lawsuit, but the fifth paragraph

– which includes the defamatory statements – does not signal to the reader that Maui Jim is

referring to allegations in its complaint.” (Id.)

       Finally, SmartBuyGlasses has not provided a single reason why or how our holding runs

afoul of the Republic Tobacco decision. In Republic Tobacco, the Seventh Circuit upheld

summary judgment to the plaintiff on its defamation per se claim because, among other things,

each of the allegedly defamatory letters could only be read to confer liability. Republic Tobacco,

381 F.3d at 733. However, different from the letters in Republic Tobacco, the fifth paragraph of

the press release here clearly refers to the allegations in the suit. Therefore, unlike Republic

Tobacco, the statements made by Maui Jim in this paragraph are protected by the innocent

construction rule. Thus, SmartBuyGlasses has failed to establish that we made a manifest error of

law that requires us to reconsider our dismissal of the defamation counterclaim in pertinent to the

press release.

                 2.    Dismissal of the California Counterclaims (Counts IV & V)

                       a.      Cartwright Act Counterclaim

       SmartBuyGlasses argues that we “(i) misapprehended SmartBuyGlasses’ Cartwright Act

claim because SmartBuyGlasses pled injury from Maui Jim’s termination of those suppliers who

violate the pricing policy to sell to SmartBuyGlasses and (ii) failed to properly interpret the

Ninth Circuit’s holding in Knevelbaard Dairies v. Kraft Foods, Inc. [sic] 232 F.3d 979, 988

(9th Cir. 2000), with respect to antitrust standing and injury.” (Mot. at 2.)

       These arguments are misplaced for the following reasons. Following the Ninth Circuit’s

holding in Knevelbaard, we require that SmartBuyGlasses pleaded an actionable injury. Id.

Under Knevelbaard, an actual injury has four requirements: “(1) unlawful conduct, (2) causing



                                                    76
an injury to the plaintiff, (3) that flows from that which makes the conduct unlawful, and (4) that

is of the type the antitrust laws were intended to prevent.” Id. at 987 (quoting Am. Ad Mgmt.,

Inc. v. Gen. Tel. Co. of Cal., 190 F.3d 1051, 1055 (9th Cir. 1999)). We dismissed this

counterclaim because the claimed injury at least failed the second and third requirements.

(Order at 23–24.)

       SmartBuyGlasses has not shown how the alleged unlawful agreements caused its injury.

According to their pleadings, Maui Jim entered into Retailer Agreements with its retailers that

“set minimum resale price maintenance prices and restricts to whom those retailers can sell the

product.” (2d Am. Countercl. ¶ 65.) SmartBuyGlasses claim that the Retailer Agreements are

unlawful because they “(a) created or carried out restrictions in trade or commerce; (b) increased

the price of Maui Jim sunglasses; (c) fixed the price of Maui Jim sunglasses intended for sale,

barter, use, or consumption in the State of California; (c) controlled Maui Jim’s sunglasses price

to the public or consumer; (d) kept the price of Maui Jim sunglasses at a fixed value; and/or (e)

set the Maui Jim product price to preclude free and unrestricted competition.” (Id. ¶ 69.)

However, they do not allege that they were harmed due to the price fixing agreements. In fact,

as we explained in our Order, because SmartBuyGlasses claims that it is Maui Jim’s direct

competitor, SmartBuyGlasses would stand to gain by such agreements to raise price. (2d Am.

Countercl. ¶ 54; Order at 24.)

       Furthermore, the claimed injury here does not flow from the unlawful conduct alleged by

SmartBuyGlasses: the price fixing practice. Compare Knevelbaard, 232 F.3d at 987–88 (“Since

the plaintiffs allegedly were subjected to artificially depressed milk prices, the injury flows ‘from

that which makes the conduct unlawful,’ i.e., from the collusive price manipulation itself.”) with

Am. Ad Mgmt., Inc., 190 F.3d at 1056 (“[Plaintiff’s] injury, its lost commissions, flows from the



                                                 77
agreement to eliminate [the] discounts.”). Instead, the injury flows either from the breaches of

the contracts between Maui Jim and its retailers or from this litigation, neither of which

Defendants allege violates antitrust law.

          SmartBuyGlasses counters that we dismissed its counterclaim because we

misapprehended that their potential gain from an inflated price may offset its harm. (Mot. at 2.)

That was not our consideration. Nor did we require the harm to consumers and to

SmartBuyGlasses be the same. Rather, we held that the claimed injury is not actionable because

it is not caused by and does not flow from the alleged price fixing agreements. (Order at 23–

24.) 34

                        b.      Unfair Competition Law Counterclaim

          The parties agree that SmartBuyGlasses’ unfair competition counterclaim rises and falls

with the Cartwright Act counterclaim. (Dkt. No. 379-1 at 24; Dkt. No. 400 at 16.) And

SmartBuyGlasses’s request for us to reconsider the unfair competition law counterclaim is based

on the same reasons as its request for us to reconsider the Cartwright Act counterclaim. (Dkt.

No. 379-1 at 24.) Because we do not change our decision on the Cartwright Act counterclaim,

we do not change our decision on the unfair competition law counterclaim. We hold that

SmartBuyGlasses has not shown that there was a manifest error of law that warrants

reconsideration of our dismissal of the California counterclaims.




34
  SmartBuyGlasses also assert that the harm they suffer due to Maui Jim’s termination of its
agreements with retailers who violated the pricing policy is the kind of harm the Cartwright Act
was designed to prevent. (Dkt. No. 379-1 at 22.) Fundamentally, SmartBuyGlasses contend that
the injury meets the fourth requirement of an actionable injury. We need not address this
requirement to dismiss the counterclaim because the injury has not met the two requirements
explained above.
                                                 78
                3.      Dismissal of the European Antitrust Counterclaim (Count VI)

         SmartBuyGlasses next asks us to reconsider our decision to dismiss Count VI of its

counterclaim. (Mot. at 1.) That claim alleged violations of European Union antitrust law under

TFEU Article 101. (2d Am. Countercl. ¶¶ 86–90.) Specifically, SmartBuyGlasses contend we

applied an incorrect balancing test to dismiss their counterclaim on forum non conveniens

grounds. (Mot. at 1, 12–13.) As explained in the following, we find no manifest errors of law in

our decision and thus deny SmartBuyGlasses’ motion for reconsideration on its EU antitrust

claim.

         First, the balancing factors heavily favored dismissal. In this respect, SmartBuyGlasses

suggests that we applied an incorrect “lesser weight” balancing test to determine dismissal of

Count VI was appropriate. (Mot. at 12.) But we decidedly did not apply a “lesser weight”

balancing test to determine this forum was inconvenient. (Order at 30–34.) Rather, we said that

the balance tipped slightly in favor of Maui Jim as to private factors, not the analysis as a whole.

(Order at 34.) Since we did not apply an adverb the first time, we clarify that the public interest

factors heavily tipped in favor of dismissing for forum non conveniens. SmartBuyGlasses claim

is at best a willful misreading of the wording of our prior order. As such, we remind

SmartBuyGlasses’ counsel of their obligations under Fed. R. Civ. P. 11, and hold that there was

no manifest error of law with respect to the forum non conveniens balancing factors.

         We specifically address the public factor of comity. Comity clearly supports dismissal

because SmartBuyGlasses’ claim requires our interpretation of EU antitrust law and creates a

significant risk of cross-border conflicts. SmartBuyGlasses argue that EU law invalidates Maui

Jim’s contract provisions, and thus they believe that our refusal to hear its antitrust claim creates

a conflict. EU law does not support SmartBuyGlasses’ position on the legality of Maui Jim’s



                                                 79
anti-diversion contracts. SmartBuyGlasses cite no cases in support of its argument that Maui

Jim’s contracts are “clearly illegal.” Likely this is because they are not. The European Court of

Justice (“ECJ”) squarely addressed the legality of authorized retailer contracts and distribution

networks under TFEU Article 101 in the context of luxury or high-end goods and ruled such

contracts are not prohibited when three conditions are met: (1) the product necessitates a

selective distribution system because it is high quality or technical; (2) resellers must be chosen

on the basis of objective criteria; (3) the criteria defined must not go beyond what is necessary.

Case C-230/16, Coty Germany GmbH v Parfumerie Akzente GmbH, 2017 EUR-Lex CELEX

LEXIS 62016CJ0230, at ⁋ 24. In the words of the ECJ: “[T]he characteristics and conditions of

a selective distribution system may, in themselves, preserve the quality and ensure the proper use

of such goods.” Id., at ⁋ 26. Indeed, the ECJ held that contract terms prohibiting authorized

retailers from selling luxury goods through third-party online retailers were not illegal contract

terms. Id. at ⁋⁋ 40, 52.

        The precise contours of SmartBuyGlasses’ EU antitrust law claim is at best unclear.

(2d Am. Countercl. ¶¶ 86–90.) It appears their counterclaim flies in the face of an on-point

ruling from the ECJ. Coty Germany, 2017 EUR-Lex CELEX LEXIS 62016CJ0230 at ⁋ 72.

There is little daylight between their claim and the anti-diversion contracts that prevented sales to

online third-party distributors in Coty. Id. at ⁋ 52. Regardless, the application of EU antitrust law

to Maui Jim’s particular contractual provisions requires a full inquiry into the relative harm to

competition, objective necessity of the contractual terms, benefit to competition, and the

applicability of the TFEU block exemptions from antitrust liability. Id. at ⁋⁋ 55, 56, 69. Thus,

SmartBuyGlasses’ argument that its claim mirrors Maui Jim’s tortious interference claim is false:

there are clearly a number of additional elements at work in SmartBuyGlasses’ TFEU claim that



                                                 80
require significant independent discovery and engender legal disputes on matters of foreign law.

(Contra Mot. at 12–13.) Therefore, there is also no contradiction in dismissing their antitrust

counterclaim while keeping Maui Jim’s tortious interference claim. Thus, we also decline to

dismiss Plaintiff’s tortious interference claim based on forum non conveniens.

                                         CONCLUSION

       For the reasons discussed above, Maui Jim’s motion for summary judgment is granted in

part and denied in part, Defendants’ motion for summary judgment is granted in part and denied

in part, and Defendants’ motion for reconsideration is denied. Our limited grants of summary

judgment are: (1) In Plaintiff’s favor on its Copyright claims (with the issue of damages left for

trial); and (2) in Defendants’ favor to the narrow extent that Maui Jim’s false advertising theory

is based solely on Maui Jim’s customer service representatives’ false statements. Questions of

material fact exist as to all other pending claims and theories such that judgment as a matter of

law is otherwise inappropriate. 35



                                                              ______________________________
                                                              Honorable Marvin E. Aspen
                                                              United States District Judge
Dated: February 7, 2020
Chicago, Illinois




35
   As this case moves forward, in order to promote organization and clarity for the remainder of
this case’s litigation, every citation to the record made in a filing should include an ECF pincite.
                                                 81
